         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 1 of 94



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                )
 IN RE:                                         )
                                                )    No. 14-MD-2543 (JMF)
 GENERAL MOTORS LLC                             )    No. 14-MC-2543 (JMF)
 IGNITION SWITCH LITIGATION                     )
                                                )    Hon. Jesse M. Furman
 This Document Relates To All Actions           )
                                                )


         PLAINTIFFS’ RESPONSE TO DEFENDANT GENERAL MOTORS LLC’S
                 STATEMENT OF UNDISPUTED MATERIAL FACTS
             IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT




010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 2 of 94



                                               TABLE OF CONTENTS
                                                                                                                                   Page
I.       NEW GM’S RECALLS TO REPAIR VEHICLES. ........................................................... 1

         A.       Recall No. 14v047 (“Delta Ignition Switch”). ........................................................ 1

         B.       Recall No. 14v355 (“Impala Key Rotation”). ......................................................... 4

         C.       Recall No. 14v394 (“Cadillac CTS / SRX Key Rotation”). ................................... 6

         D.       Recall No. 14v400 (“Malibu Key Rotation”). ........................................................ 7

         E.       Recall No. 14v346 (“Camaro Knee-Key Rotation”). ............................................. 8

         F.       Recall No. 14v118 (“SIAB Wiring Harness”). ....................................................... 8

         G.       Recall No. 14v153 (“Electric Power Steering Assist”). ......................................... 9

II.      PLAINTIFFS SUBJECT TO THE SUMMARY JUDGMENT MOTION. ..................... 11

         A.       California Plaintiffs. .............................................................................................. 11

         B.       California Plaintiffs With Claims for Fraudulent Concealment of Right to
                  File Bankruptcy Claims. ....................................................................................... 26

         C.       Dismissed California Plaintiffs. ............................................................................ 41

         D.       Missouri Plaintiffs................................................................................................. 41

         E.       Texas Plaintiffs. .................................................................................................... 64

         F.       Texas Plaintiffs With Claims for Fraudulent Concealment of Right to File
                  Bankruptcy Claims................................................................................................ 80

         G.       Dismissed Texas Plaintiffs. ................................................................................... 83

III.     WARRANTY INFORMATION FOR THE ACTIVE PLAINTIFFS. ............................. 84

IV.      PLAINTIFFS’ PUTATIVE EXPERT DID NOT DETERMINE “LOST TIME”
         DAMAGES FOR ANY INDIVIDUAL PLAINTIFF....................................................... 87

V.       PLAINTIFFS’ PUTATIVE EXPERT ADMITS THAT STALLS CAN HAPPEN
         FOR A VARIETY OF REASONS. .................................................................................. 88

VI.      DEALERS ARE NOT NEW GM’S AGENTS. ............................................................... 89




010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 3 of 94



         Pursuant to Local Rule 56.1(a), Plaintiffs respectfully submit the following response to

Defendant General Motors LLC’s (“GM”) Statement of Undisputed Material Facts without

admitting that any of GM’s statements are material:

I.       NEW GM’S RECALLS TO REPAIR VEHICLES.

         A.       Recall No. 14v047 (“Delta Ignition Switch”).

         1.       On February 7, 2014, and March 11, 2014, New GM notified NHTSA of its

decision to issue a recall (NHTSA Recall No. 14v047) for the following vehicles: 2005-2007

model year (“MY”) Chevrolet Cobalt; 2007 MY Pontiac G5; 2006-2007 MY Chevrolet HHR and

Pontiac Solstice; 2003-2007 MY Saturn Ion; and 2007 MY Saturn Sky vehicles.                        (Ex. 1,

MDL_DEP_EX_01447 at 1; Ex. 2, GM-MDL2543-001243265 at 265.)

         Plaintiffs’ Response:

         Undisputed.

         2.       The MY 2003-2007 vehicles subject to NHTSA Recall No. 14v047 were

manufactured with GM ignition switch part number 10392423 (the “‘423 ignition switch”). (Ex.

3, 1/11/17 A. Antonucci Dep. Tr. at 19:25-20:7, 22:7-23:10, 69:20-70:2.)

         Plaintiffs’ Response:

         Undisputed.

         3.       New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

that recall decision:

         The ignition switch torque performance may not meet General Motors’
         specification. If the torque performance is not to specification, the ignition switch
         may unintentionally move from the “run” position to the “accessory” or “off”
         position with a corresponding reduction or loss of power. This risk may be
         increased if the key ring is carrying added weight or the vehicle goes off road or
         experiences some other jarring event. The timing of the key movement out of the
         “run” position, relative to the activation of the sensing algorithm of the crash event,
         may result in the airbags not deploying, increasing the potential for occupant injury
         in certain kinds of crashes.


010440-11 1197516 V1
          Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 4 of 94



(Ex. 1, MDL_DEP_EX_01447 at 1.)

          Plaintiffs’ Response:

          Undisputed.

          4.      On March 28, 2014, New GM notified NHTSA of its decision to supplement

NHTSA Recall No. 14v047 for the following vehicles (the “Service Parts Vehicle recall”): 2008-

2010 MY Chevrolet Cobalt; 2008-2011 MY Chevrolet HHR; 2008-2010 MY Pontiac Solstice;

2008-2010 MY Pontiac G5; and 2008-2010 MY Saturn Sky vehicles. (Ex. 4, 3/28/2014 New GM

Letter to NHTSA.)

          Plaintiffs’ Response:

          Undisputed.

          5.      The vehicles in the Service Parts Vehicle recall were manufactured with GM

ignition switch part number 15886190 (the “‘190 ignition switch”) and not with the ‘423 ignition

switch. (Id. at 922; Ex. 3, 1/11/17 A. Antonucci Dep. Tr. at 18:9-19:6, 19:25-21:22, 41:11-19.)

          Plaintiffs’ Response:

          Undisputed.

          6.      The ‘190 ignition switch was designed with a longer detent plunger and higher

torque resistance than the ‘423 ignition switch. (Ex. 3, 1/11/17 A. Antonucci Dep. Tr. at 70:3-

71:12.)

          Plaintiffs’ Response:

          Plaintiffs do not dispute that GM designed the ‘190 ignition switch with a longer detent

plunger and higher intended torque resistance than the ‘423 switch. Plaintiffs, however, dispute

this paragraph to the extent that it suggests that the design changes that resulted in the ‘190 switch

remedied the defects that were present in the ‘423 switch, as the evidence demonstrates that the



                                                  2
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 5 of 94



‘190 switch also suffered from low torque and was defective. See Plaintiffs’ Statement of

Undisputed Material Facts Pursuant to Local Rule 56.1 in Support of Plaintiffs’ Opposition to

GM’s Motion for Summary Judgment Against the Bellwether Economic Loss Plaintiffs (PSUF) at

¶¶ 28-56.

         7.        “During the weeks of March 3 and March 10, research into GM’s repair order

database indicated that [ignition switch] housing kits with the [‘423] ignition switch may have

been used to repair certain 2008-2011 model year vehicles whose makes and models fell within

the scope of [NHTSA Recall No. 14v047].” (Ex. 5, 4/11/2014 New GM Letter to NHTSA re

Notification Campaign No. 14v047, GM-MDL2543-401373912 at 922.)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that the document is accurately quoted, but Plaintiffs object to the

statement on the grounds of hearsay. Admission into evidence of the statements contained in the

letter should be limited to non-hearsay purposes, and not as evidence that this was the first notice

that GM had that the Service Part Vehicles were defective.

         8.       “Out of an abundance of caution,” New GM decided to expand NHTSA Recall No.

14v047 “to include all 2008-2011 Model Year Vehicles.” (Id. at 923.)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that the document is accurately quoted, but Plaintiffs dispute that

GM decided to expand NHTSA Recall No. 14v047 “[o]ut of an abundance of caution.” GM

included the Service Part Vehicles in NHTSA Recall No. 14v047 because the ‘190 ignition

switches used in the Service Part Vehicles were defective. See PSUF at ¶¶ 28-89, 234-56. Testing

on the ‘190 ignition switch conducted by switch supplier Delphi, GM itself, GM’s expert Michael

Stevenson, and Plaintiffs’ expert Glen Stevick demonstrates that the ‘190 switch suffered from



                                                   3
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 6 of 94



low torque and is defective. See PSUF at ¶¶ 31-41. GM and its consultants knew that there were

incidents of moving stalls in Service Part Vehicles. Id. at ¶¶ 42-46. GM could not use the ‘190

switch in the Recall No. 14v047 recall repairs because it was defective and, instead, modified its

production process to produce a switch with more robust torque, even changing the part number

for the new switch. Id. at ¶¶ 47-56. Further, Plaintiffs object to the statement on the grounds of

hearsay. Admission into evidence of the statements contained in the letter should be limited to

non-hearsay purposes, and not as evidence that GM expanded Recall No. 14v047 purely out of an

abundance of caution based on the inclusion of the ‘423 switch in repairs of a limited number of

vehicles.

         9.       New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

the recall decision:

         General Motors has decided that a defect which relates to motor vehicle safety
         exists in GM Parts and ACDelco Ignition & Start Switch service part number
         10392423, and the following Ignition & Start Switch Housing Kits that contain or
         may contain part number 10392423: GM Parts and ACDelco service part numbers
         10392737, 15857948, 15854953, 15896640, and 25846762. GM records indicate
         these service parts may have been installed during repairs in some [2008-2011 MY]
         vehicles.

(Id. at 912.)

         Plaintiffs’ Response:

         Undisputed.

         B.       Recall No. 14v355 (“Impala Key Rotation”).

         10.      On June 16, 2014, New GM announced a recall (NHTSA Recall No. 14v355) for

the following vehicles: 2005-2009 model year MY Buick Lacrosse/Allure, 2006-2011 MY Buick

Lucerne, 2000-2005 MY Cadillac Deville, 2006-2011 MY Cadillac DTS, 2006-2014 MY

Chevrolet Impala, and 2006-2007 MY Chevrolet Monte Carlo. (Ex. 6, GM-MDL2543-301838574

at 574.)

                                                 4
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 7 of 94



         Plaintiffs’ Response:

         Undisputed.

         11.      New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

that recall decision:

         If the key ring is carrying added weight and the vehicle goes off road or experiences
         some other jarring event, it may unintentionally move the key away from the “run”
         position. If this occurs, engine power, power steering and power braking will be
         affected, increasing the risk of a crash. The timing of the key movement out of the
         “run” position, relative to the activation of the sensing algorithm of the crash event,
         may result in the airbags not deploying, increasing the potential for occupant injury
         in certain kinds of crashes.

(Id.)

         Plaintiffs’ Response:

         Undisputed.

         12.      The ignition key for the recalled vehicles was originally designed with a slot across

the top of the key for attaching the key ring. (Ex. 7, 2/9/2017 B. Thompson Dep. Tr. at 18:5-19:5.)

         Plaintiffs’ Response:

         Undisputed.




                                                    5
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 8 of 94



         C.       Recall No. 14v394 (“Cadillac CTS / SRX Key Rotation”).

         13.      On June 25, 2014 New GM decided to issue a recall (NHTSA Recall No. 14v394)

for the following vehicles: 2003-2014 MY Cadillac CTS and 2004-2006 MY Cadillac SRX

vehicles. (Ex. 8, GM-MDL2543-301859704 at 704.)

         Plaintiffs’ Response:

         Undisputed.

         14.      New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

that recall decision:

         If the key ring is carrying added weight and the vehicle goes off road or experiences
         some other jarring event, or if the driver unintentionally bumps the key ring or items
         attached to the key ring with their knee, the key may unintentionally move away
         from the “run” position. If this occurs, engine power, power steering and power
         braking may be affected, increasing the risk of a crash. The timing of the key
         movement out of the “run” position, relative to the activation of the sensing
         algorithm of the crash event, may result in the airbags not deploying, increasing the
         potential for occupant injury in certain kinds of crashes.

(Id.)

         Plaintiffs’ Response:

         Undisputed.

         15.      The ignition key for the 2003-2007 MY Cadillac CTS (“Generation I Cadillac

CTS”) vehicles and 2004-2006 MY Cadillac SRX vehicles was originally designed with a slot

across the top of the key for attaching the key ring. (Id. at 705; Ex. 9, GM-MDL2543-304842204.)

         Plaintiffs’ Response:

         Undisputed.

         16.      The ignition key for the 2008-2014 MY Cadillac CTS (“Generation II Cadillac

CTS”) vehicles was also originally designed with a slot, but the key ring opening was changed




                                                   6
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 9 of 94



from a slot to a hole in December of 2010. (Ex. 10, 3/9/2017 B. Thompson Dep. Tr. at 29:14-20;

Ex. 9, GM-MDL2543-304842204.)

         Plaintiffs’ Response:

         Undisputed.

         D.       Recall No. 14v400 (“Malibu Key Rotation”).

         17.      On June 26, 2014, New GM decided to issue a recall (NHTSA Recall No. 14v400)

for the following vehicles: 2000-2005 MY Chevrolet Impala and Monte Carlo; 1997-2005 MY

Chevrolet Malibu; 1999-2004 MY Oldsmobile Alero; 1998-2002 MY Oldsmobile Intrigue; 1999-

2005 MY Pontiac Grand Am; and 2004-2008 MY Pontiac Grand Prix vehicles. (Ex. 11, GM-

MDL2543-304846175 at 175, 177.)

         Plaintiffs’ Response:

         Undisputed.

         18.      New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

that recall decision:

         If the key ring is carrying added weight and the vehicle goes off road or experiences
         some other jarring event, it may unintentionally move the key away from the “run”
         position. If this occurs, engine power, power steering and power braking will be
         affected, increasing the risk of a crash. The timing of the key movement out of the
         “run” position, relative to the activation of the sensing algorithm of the crash event,
         may result in the airbags not deploying, increasing the potential for occupant injury
         in certain kinds of crashes.

(Id. at 175.)

         Plaintiffs’ Response:

         Undisputed.

         19.      The ignition key for the recalled vehicles was originally designed with a slot across

the top of the key for attaching the key ring. (Ex. 12, GM-MDL2543-304846258; Ex. 34,

2/23/2017 B. Thompson Dep. Tr. at 114:7-17.)

                                                    7
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 10 of 94



         Plaintiffs’ Response:

         Undisputed.

         E.       Recall No. 14v346 (“Camaro Knee-Key Rotation”).

         20.      On June 12, 2014, New GM decided to issue a recall (NHTSA Recall No. 14v346)

for 2010-2014 MY Chevrolet Camaro vehicles. (Ex. 14, GM-MDL2543-402373524 at 524.)

         Plaintiffs’ Response:

         Undisputed.

         21.      New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

that recall decision:

         There is a risk, under certain conditions, that some drivers may bump the ignition
         key with their knee and unintentionally move the key away from the “run” position.
         If this occurs, engine power, and power braking will be affected and power steering
         may be affected, increasing the risk of a crash. The timing of the key movement
         out of the “run” position, relative to the activation of the sensing algorithm of the
         crash event, may result in the airbags not deploying, increasing the potential for
         occupant injury in certain kinds of crashes.

(Id.)

         Plaintiffs’ Response:

         Undisputed.

         F.       Recall No. 14v118 (“SIAB Wiring Harness”).

         22.      On March 17, 2014, New GM notified NHTSA of its decision to issue a recall

(NHTSA Recall No. 14v118) for the following vehicles: 2008-2013 Buick Enclave, 2009-2013

Chevrolet Traverse, 2008-2013 GMC Acadia, and 2008-2010 Saturn Outlook. (Ex. 15, GM-

MDL2543-301545439 at 439.)

         Plaintiffs’ Response:

         Undisputed.



                                                  8
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 11 of 94



         23.      New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

that recall decision:

         Corrosion and/or loose crimps in the driver and passenger seat mounted side impact
         airbag (SIAB) wiring harness connectors can cause an increase in resistance. The
         airbag sensing system will interpret an increase in resistance as a fault. A fault will
         illuminate the airbag readiness light on the instrument cluster and a “SERVICE
         AIR BAG” message in the Driver Information Center (DIC), and set a Diagnostic
         Trouble Code (DTC). At first, at lower levels of resistance, the light and DIC
         message may be intermittent and the airbags and pretensioners will still deploy.
         Over time, the resistance may reach a level where the SIABs, front center side
         airbag, if equipped, and pretensioners will not deploy in a crash.

(Id.)

         Plaintiffs’ Response:

         Undisputed.

         G.       Recall No. 14v153 (“Electric Power Steering Assist”).

         24.      On March 31, 2014, New GM notified NHTSA of its decision to issue a recall

(NHTSA Recall No. 14v153) relating to motor vehicle safety for the following vehicles: MY

2004-2005 and some MY 2006 MY and MY 2008-2009 Chevrolet Malibu; MY 2004-2005 and

some MY 2006 Chevrolet Malibu Maxx; some MY 2009-2010 Chevrolet HHR; some MY 2010

Chevrolet Cobalt; some MY 2008-2009 Saturn Aura; MY 2004-2007 Saturn Ion; and MY 2005

and some MY 2006 and MY 2008-2009 Pontiac G6. (Ex. 16, GM-MDL2543-401371463 at 463.)

         Plaintiffs’ Response:

         Undisputed.

         25.      New GM submitted a letter pursuant to 49 C.F.R. 573.6(c)(6) to notify NHTSA of

that recall decision:

         The subject vehicles equipped with electric power steering (EPS) may experience
         a sudden loss of power steering assist that could occur at any time while driving. If
         the power steering assist is lost, a message is displayed on the Driver Information
         Center and a chime sounds to inform the driver. Steering control can be maintained,


                                                   9
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 12 of 94



         as the vehicle will revert to a manual steering mode, but would require greater
         driver effort at low vehicle speeds, which could result in an increased risk of a crash.

(Id.)

         Plaintiffs’ Response:

         Undisputed.

         26.      New GM described the cause of the loss of electric power steering in Delta platform

vehicles—e.g., the Chevrolet Cobalt, the Chevrolet HHR, and the Saturn Ion—as oil

contamination or intrusion within the electric power steering motor case that results in the

disabling of electric power steering assist in the vehicle and reversion to a manual steering mode

until the next ignition cycle. (Ex. 17, GM-MDL2543-300334072 at 078-079.)

         Plaintiffs’ Response:

         Disputed. Plaintiffs do not dispute that in general terms, New GM described the condition

to NHTSA as averred in paragraph 26. To the extent that GM is offering this description for its

truth—that GM did in fact identify the cause as described—the statements in the letter are

inadmissible double-hearsay not subject to any exception.

         27.      New GM identified the cause of the loss of electric power steering in Epsilon

platform vehicles—e.g., the Pontiac G6, the Saturn Aura, and the Chevrolet Malibu/Malibu

Maxx—as independent supplier manufacturing issues concerning the torque sensor and power

steering motor controller unit. (Id.)

         Plaintiffs’ Response:

         Disputed. Plaintiffs do not dispute that in general terms, New GM described the condition

to NHTSA as averred in paragraph 27. To the extent that GM is offering this description for its

truth—that GM did in fact identify the cause as described—the statements in the letter are

inadmissible double-hearsay not subject to any exception.


                                                   10
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 13 of 94



II.      PLAINTIFFS SUBJECT TO THE SUMMARY JUDGMENT MOTION.

         A.       California Plaintiffs.

         28.      Chimen Basseri owns a used 2011 Chevrolet HHR subject to Recall No. 14v047

(5ACC ¶ 59; Ex. 18, 11/22/2017 C. Basseri Dep. Tr. at 8:19-23 (PDF Pg. 530).)

         Plaintiffs’ Response:

         Undisputed.

         29.      Ms. Basseri purchased the 2011 HHR from Nissan of Valencia in Valencia,

California on March 5, 2013. (5ACC ¶ 59; Ex. 18, 11/22/2017 C. Basseri Dep. Tr. at 38:9-13

(PDF Pg. 531).) She received a warranty with the vehicle. (5ACC ¶ 59; Ex. 18, 11/22/2017 C.

Basseri Dep. Tr. at 38:18-39:3 (PDF Pgs. 531-532).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Basseri’s vehicle purchase details or that Ms. Basseri received

a warranty with her vehicle providing “the balance of original warranty start date and mileage,

whichever comes from first,” but Ms. Basseri’s “Bumper-to-Bumper” warranty had already

expired when she purchased the vehicle. SJ Ex. 57 (Nov. 22, 2017 C. Basseri Dep. at 23:18-25).1

In addition to the “Bumper-to-Bumper” warranty, the 2011 Chevrolet warranty booklet provides

a “Powertrain” warranty for “the first 5 years or 100,000 miles, whichever comes first.” GM Ex.

54, Warranty Booklet at p. 2, GM-MDL2543-300549738. This Powertrain warranty was in effect

when she bought her vehicle because it was less than five years old and had 37,354 miles on it at



1
  All “SJ Ex. __” references cited herein are to the Declaration of Steve W. Berman in Support of: (1)
Plaintiffs’ Statement of Undisputed Material Facts Pursuant to Local Rule 56.1 in Support of Plaintiffs’
Opposition to GM’s Motion for Summary Judgment Against the Bellwether Economic Loss Plaintiffs; and
(2) Plaintiffs’ Response to Defendant General Motors LLC’s Statement of Undisputed Material Facts in
Support of Its Motion for Summary Judgment, filed on September 21, 2018.




                                                  11
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 14 of 94



the time. SJ Ex. 58 (ELPLNTFF00010252-254); SJ Ex. 57 (Nov. 22, 2017 C. Basseri Dep. at

55:22-25).

         30.      Ms. Basseri chose the 2011 HHR because it was white, and because she and her

fiancé liked the car:

         Q: How did you decide to buy a 2011 HHR from Valencia of Nissan of Valencia? Sorry.

         A. I was looking through the cars.com, you know, locally, but that’s the only place that
         there was a 2011 white HHR, and we wanted to buy that car because we wanted to buy the
         car. You know, me and my fiancé, we liked the car.

(5ACC ¶ 59; Ex. 18, 11/22/2017 C. Basseri Dep. Tr. at 109:2-8 (PDF Pg. 545).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Basseri’s quoted deposition testimony, but dispute GM’s

characterization that these were the exclusive reasons she purchased the vehicle. Ms. Basseri

testified that she “chose this vehicle, in part, because the vehicle’s safety and reliability was

important to her.” SJ Ex. 57 (Nov. 22, 2017 C. Basseri Dep. at 39:4-11). She also testified that

she relied on several GM advertisements she saw in deciding to buy her vehicle, and that these

advertisements “guaranteed good, reliable cars.” Id. at 107:13-108:13; SJ Ex. 63 (C. Basseri PFS

Q 433 at ELPLNTFF00010315).

         31.      She recalls seeing online and television advertisements about New GM vehicles,

but cannot remember the content of those advertisements, or whether the advertisements she saw

were described in the 5ACC. (5ACC ¶ 59; Ex. 18, 11/22/2017 C. Basseri Dep. Tr. at 106:12-

107:11 (PDF Pgs. 542-543).) She does not contend that any of the general advertisements she saw

from New GM were false or misleading. (Ex. 18, 11/22/2017 C. Basseri Dep. Tr. at 108:16-24.)

Ms. Basseri also conducted internet research on Cars.com prior to purchasing the 2011 HHR. (Id.

at 109:2-8 (PDF Pg. 545).)

         Plaintiffs’ Response:

                                                12
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 15 of 94



         Plaintiffs do not dispute Ms. Basseri’s testimony that she viewed GM advertisements, but

Plaintiffs’ dispute GM’s characterization of this testimony. Ms. Basseri testified that she recalled

GM ads “guarantee[ing] good, reliable cars,” and she relied on these ads in purchasing her vehicle.

SJ Ex. 57 (Nov. 22, 2017 C. Basseri Dep. at 107:13-108:13); SJ Ex. 63 (C. Basseri PFS Q 433 at

ELPLNTFF00010315).

         Plaintiffs do not dispute Ms. Basseri’s testimony that she conducted online research on

Cars.com before buying her car.

         32.      Ms. Basseri’s 2011 HHR has not ever shut off while driving. (Id. at 44:9-12 (PDF

Pg. 533).) She does not contend that the ignition switch ever moved out of the run position, that

she experienced a moving stall, or that she lost power steering or power assist brakes while driving

the 2011 HHR. (Id. at 68:24-69:21 (PDF Pgs. 537-538).)

         Plaintiffs’ Response:

         Undisputed.

         33.      Ms. Basseri had the recall repair conducted in June 2014. (5ACC ¶ 59; Ex. 18,

11/22/2017 C. Basseri Dep. Tr. at 51:12-15 (PDF Pg. 534).) To the best of her knowledge, the

2011 HHR contained the original manufacturer ignition switch at that time. (Ex. 18, 11/22/2017

C. Basseri Dep. Tr. at 74:18-23 (PDF Pg. 539).)

         Plaintiffs’ Response:

         Undisputed.

         34.      Ms. Basseri’s 2011 HHR had 37,358 miles on it at the time of purchase and 50,683

at the time the recall repair was conducted. (Id. at 55:22-25 (PDF Pg. 535); Ex. 19, 6/9/14 Sanborn

Chevrolet invoice, at ELPLNTFF00010241.) It had approximately 63,000 miles on it as of

November 2017. (Ex. 18, 11/22/2017 C. Basseri Dep. Tr. at 57:1-5 (PDF Pg. 536).)



                                                 13
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 16 of 94



         Plaintiffs’ Response:

         Undisputed.

         35.      Kellie Cereceres owns a 2012 Chevrolet Traverse subject to Recall No. 14v118.

(5ACC ¶ 62; Ex 18, 12/18/2017 K. Cereceres Dep. Tr. at 8:24-9:9 (PDF Pg. 549).)

         Plaintiffs’ Response:

         Undisputed.

         36.      Ms. Cereceres purchased her 2012 Traverse from Maita Chevrolet in Elk Grove,

California on June 18, 2012. (5ACC ¶ 62; Ex. 18, 12/18/2017 K. Cereceres Dep. Tr. at 26:17-

27:11 (PDF Pgs. 551-552).) She received the manufacturer’s warranty with the vehicle. (Id.)

         Plaintiffs’ Response:

         Undisputed, except as to the vehicle purchase date. Ms. Cereceres purchased her vehicle

on June 16, 2012. SJ Ex. 84 (ELPLNTFF00015637-639).

         37.      Ms. Cereceres alleges that she saw advertisements involving the Traverse, but she

does not remember what those advertisements said. (Ex. 18, 12/18/2017 K. Cereceres Dep. Tr. at

94:21-95:7 (PDF Pgs. 564-565).) She does not claim that anything in those commercial was

untrue. (Id. at 95:14-96:4 (PDF Pgs. 565-566).)

         Plaintiffs’ Response:

         Plaintiffs dispute GM’s characterization of Ms. Cereceres’s testimony regarding the GM

advertising she viewed before purchasing her vehicle. Ms. Cereceres testified that she saw

Traverse commercials and would think, “that’s my next car.” SJ Ex. 85 (Dec. 18, 2017 K.

Cereceres Dep. at 88:18-22; 94:21-25). Ms. Cereceres testified that she could not say whether the

television commercials she viewed said anything untrue because she could not remember exactly

what they said. Id. at 95:1-17.



                                                 14
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 17 of 94



         38.      Ms. Cereceres alleges that she reviewed the brochure for the 2012 Traverse prior

to her purchase and could not point to anything in that brochure that was not true. (Id. at 89:14-

91:8 (PDF Pgs. 561-563).)

         Plaintiffs’ Response:

         Plaintiffs dispute GM’s characterization of Ms. Cereceres’s testimony regarding the GM

advertising she viewed before purchasing her vehicle. Ms. Cereceres testified that she obtained a

GM brochure for the 2012 Traverse before purchasing her vehicle and it “greatly” affected her

decision to buy the car because, as she testified, “I loved all the safety components in it, because I

drive it, and I have children in the car and their friends in the car.” SJ Ex. 85 (Dec. 18, 2017 K.

Cereceres Dep. at 88:4-89:12; 91:9-24). She testified that she kept the brochure near her office

and used it as a sort of “vision board,” and that she reviewed the brochure and “read all the safety

issues on it.” Id. at 88:7-17. Ms. Cereceres repeatedly testified that she could not say whether the

brochure said anything untrue because she did not have it in front of her and she could not

remember what it said. Id. at 89:14-90:6; 90:14-91:8.

         39.      Ms. Cereceres alleges that, on a single occasion, the service airbag light in her 2012

Traverse illuminated briefly before turning off again. (Id. at 44:19-45:23) (PDF Pgs. 555-556).)

She does not know if the light related to the side-impact airbag, did not take her vehicle to a

dealership after this occasion, and has never been told that the incident was related to the side

airbag recall. (Id. at 45:24-46:15 (PDF Pgs. 556-557).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Cereceres’s testimony about the service airbag light incident

in Ms. Cereceres’ vehicle, but Plaintiffs dispute GM’s characterization of this testimony. Ms.

Cereceres testified the service airbag light came on before the recall repair was conducted, and she



                                                   15
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 18 of 94



cannot recall whether it “went off immediately or if it was by the time I got to where I was going…”

SJ Ex. 85 (Dec. 18, 2017 K. Cereceres Dep. at 29:3-20). Ms. Cereceres also testified that she is

not an expert in the technical or mechanical performance of motor vehicles. Id. at 72:5-8.

         40.      Ms. Cereceres’s 2012 Traverse was repaired pursuant to Recall No. 14v118 in

April, 2014 when she brought her vehicle in for routine maintenance. (Id. at 31:6-15, 52:22-53:16

(PDF Pgs. 553; 558-559).) She has not had any recall related incidents since that repair. (Id. at

45:8-16 (PDF Pg. 556).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Cereceres’s testimony about the recall repair, but Plaintiffs

dispute GM’s characterization of her testimony as conclusive that the defect did not manifest or

that the recall remedy is effective. Ms. Cereceres testified that she did not receive a recall notice

and “was driving around in a car that [she] had no idea had a [sic] airbag recall on it.” SJ Ex. 85

(Dec. 18, 2017 K. Cereceres Dep. at 52:22-53:2; 82:23-83:13; 84:25-85:3). Ms. Cereceres testified

that because she never had an accident that would have triggered the safety bags to go off, she

could not answer whether the vehicle’s safety features operated the way they were intended, but

finding out about the recall afterward “didn’t strengthen [her] confidence” in the vehicle she

bought. Id. at 92:16-93:6. Ms. Cereceres testified that she does not know whether GM fixed the

side airbag defect in her vehicle but she is “assuming” so, and that she would “hope” the recall

repair was performed correctly. Id. at 99:18-25; 101:8-13.

         41.      Ms. Cereceres’s 2012 Traverse had 32,778 miles on it at the time the recall repair

was conducted. (Ex. 20, 4/21/14 Maita Chevrolet Invoice, ELPLNTFF00015646.) She continues

to drive the vehicle, which had over 80,000 miles on it as of December 2017. (Ex. 18, 12/18/2017

K. Cereceres Dep. Tr. at 40:1-14 (PDF Pg. 554).)



                                                  16
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 19 of 94



         Plaintiffs’ Response:

         Undisputed.

         42.      Santiago Orosco owned a 2010 Chevrolet Camaro subject to Recall No. 14v346.

(5ACC ¶ 67; Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 12:1-5 (PDF Pg. 569).)

         Plaintiffs’ Response:

         Undisputed.

         43.      Mr. Orosco purchased the 2010 Camaro from Ed Dena’s Auto Center in Dinuba,

California in August 2009. (5ACC ¶ 67; Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 52:18-21; 48:3-

10 (PDF Pgs. 573; 570).) He paid approximately $28,000 for the 2010 Camaro. (Ex. 18, 3/9/2017

S. Orosco Dep. Tr. at 49:18-50:13 (PDF Pgs. 571-572).) He received a warranty with the vehicle.

(5ACC ¶ 67; Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 86:22-87:2 (PDF Pgs. 580-581).)

         Plaintiffs’ Response:

         Undisputed.

         44.      Mr. Orosco’s 2010 Camaro was built by Old GM. (Ex. 21, S. Orosco Vehicle

package at GM-MDL2543-305119582, 84)

         Plaintiffs’ Response:

         Undisputed.

         45.      Mr. Orosco recalls that the salesman recommended the Camaro. (5ACC ¶ 67; Ex.

18, 3/9/2017 S. Orosco Dep. Tr. at 74:1-13 (PDF Pg. 577).) Mr. Orosco reviewed Consumer

Reports when considering his purchase. (Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 63:8-64:4 (PDF

Pgs. 574-575).)

         Plaintiffs’ Response:




                                               17
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 20 of 94



         Plaintiffs do not dispute that the GM dealership salesman recommended the Camaro, but

GM understates this recommendation and Plaintiffs note that the salesman specifically represented

that it was a safer vehicle than the Mustang, the other vehicle Mr. Orosco was considering. Mr.

Orosco testified, “When, I was buying the Camaro for my daughter, I told the salesman that I was

looking for a car that was safe and reliable for my daughter. The salesman stated “this is one of

the safest cars you can get for your daughter, and is very reliable. We redesigned the old Camaro

and made the new Camaro better and safer.” SJ Ex. 101 (Mar. 9, 2017 S. Orosco Dep. at 74:1-

13); SJ Ex. 105 (S. Orosco PFS Q 433 at ELPLNTFF00011516). Mr. Orosco testified, “Well, also

according to the salesman, the Camaro was completely redesigned and it had a Corvette chassis,

and that it was a safer car than the Mustang, because we were discussing that in the showroom that

I wanted the Mustang for her and he said the Camaro was a safer car than the Mustang.” SJ Ex.

101 (Mar. 9, 2017 S. Orosco Dep. at 55:18-56:1).

         Plaintiffs do not dispute that Mr. Orosco reviewed Consumer Reports when considering

his purchase.

         46.      Mr. Orosco did not review any New GM or Old GM advertisements or brochures

that led him to buy the 2010 Camaro. (Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 72:4-6 (PDF Pg.

576).)

         Plaintiffs’ Response:

         Undisputed.

         47.      Mr. Orosco alleges that his daughter had an incident in 2016 where the car shut off

while she was driving it. (5ACC ¶ 67; Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 102:8-19 (PDF Pg.

583).) He was not present during the alleged event, and never personally experienced an incident




                                                  18
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 21 of 94



related to the ignition switch in the 2010 Camaro. (Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 101:9-

15; 105:6-15. (PDF Pgs. 582; 584).)

         Plaintiffs’ Response:

         Undisputed.

         48.      Mr. Orosco does not have evidence of the recall repair being performed on his 2010

Camaro; a service receipt dated September 4, 2014, when Mr. Orosco’s daughter brought the

vehicle to the mechanic for service, states that “client does not want to perform product safety

recall 14294 . . . Did not want to perform recall, recall declined.” (Id. at 115:1-118:6 (PDF Pgs.

585-588); Ex. 22, Delano Chevrolet Buick GMC Invoice at ELPLNTFF00011445.)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Mr. Orosco sold his Camaro before the recall repair was done

on the vehicle, but Plaintiffs dispute that his daughter Dolores declined the recall repair. SJ Ex.

101 (Mar. 9, 2017 S. Orosco Dep. at 125:5-13); SJ Ex. 203 (D. Peterson Decl., ¶ 3). According to

Dolores, when she took the Camaro in for service at the GM dealership they told her there was a

recall on her vehicle but the dealership representative said he would call her to schedule the recall

repair. SJ Ex. 203 (D. Peterson Decl., ¶ 3). She testified that “[h]e made it seem like the recall

repair was not a big deal” and “[h]e never called me to schedule the repair.” Id. Dolores never

declined any recall repair on the Camaro. Id. Mr. Orosco testified that shortly after receiving the

recall notice, he went to Family Motors to discuss the recall repair and the GM dealership told him

they did not have the parts. SJ Ex. 101 (S. Orosco Dep. at 138:9-17). Mr. Orosco testified the

GM dealership told him they would call him when the parts came in but they never called. Id.




                                                  19
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 22 of 94



         49.      Mr. Orosco and his family drove the vehicle approximately 145,000 miles. (Ex.

18, 3/9/2017 S. Orosco Dep. Tr. at 49:10-17 (PDF Pg. 571).) Mr. Orosco sold the 2010 Camaro

in August 2016 to CarMax. (Ex. 18, 3/9/2017 S. Orosco Dep. Tr. at 80:17-23 (PDF Pg. 578).)

         Plaintiffs’ Response:

         Undisputed.

         50.      David Padilla owned a 2010 Chevrolet Cobalt subject to Recall Nos. 14v047 and

14v153. (5ACC ¶ 68; Ex. 18, 2/17/2017 D. Padilla Dep. Tr. at 20:20-23 (PDF Pg. 2).)

         Plaintiffs’ Response:

         Undisputed.

         51.      Mr. Padilla purchased the 2010 Cobalt from Chase Chevrolet in Stockton,

California in April 2010. (5ACC ¶ 68). He received a warranty with the vehicle. (5ACC ¶ 68;

Ex. 18, 2/17/2017 D. Padilla Dep. Tr. at 37:15-17 (PDF Pg. 9).)

         Plaintiffs’ Response:

         Undisputed.

         52.      Mr. Padilla purchased his vehicle based on statements by an independent dealer’s

salesperson that the vehicle was a good buy and because he believed the salesperson was honest:

         Q. When you purchased the 2010 Chevy Cobalt why did you pick that car over the other
         two or three?

         A. Told me it is a good buy. He says, “It is in good shape.” It wasn’t. Later I found out,
         but he told me it was and I believed him. But he was honest. He said, “Get it in here.” He
         says, “There is something wrong with it.”

         …

         Q. Do you recall specifically what [the dealer’s salesperson] told you about the Chevy
         Cobalt when you spoke with him on the day that you purchased it?

         A. No. I really -- I liked it and I bought it. I didn’t ask no questions on it.

         …

                                                    20
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 23 of 94



         Q. How much time did you spend shopping around before you purchased the Cobalt?

         A. Not much time. When [the dealer’s salesperson] called me he had the car there. I liked
         it. I went and bought it.

         Q. Maybe a couple of days?

         A. I didn’t do no shopping for that one. I -- I purchased it when he suggested it.

(Ex. 18, 2/17/2017 D. Padilla Dep. Tr. at 29:17-23, 30:10-14, 31:19-25 (PDF Pgs. 4; 5; 6).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute the fact that Mr. Padilla relied on the statements of the GM

dealership salesman in purchasing the car, but Plaintiffs dispute GM’s attempt to disclaim

responsibility for the representations of its agents. Mr. Padilla testified the GM dealership

salesman also told him “the car is perfect, nothing is wrong with it” and that Mr. Padilla believed

this “until [he] read in the paper what [was] going on.” SJ Ex. 110 (Feb. 17, 2017 D. Padilla Dep.

at 20:22-21:3). Mr. Padilla testified that he “believes it when they say [the car is] in good shape,

especially a new car.” Id. at 37:25-38:4.

         53.      Mr. Padilla did not do any research or review any New GM or Old GM

advertisements or brochures prior to purchasing the 2010 Cobalt. (Id. at 32:8-33:2 (PDF Pgs. 7-

8).) Mr. Padilla testified that “[n]obody tells me which [car] to buy. I make my own choice.” (Id.

at 27:1-2 (PDF Pg. 3).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Padilla’s deposition testimony, but Plaintiffs dispute GM’s

suggestion that Mr. Padilla did not rely on any representations from GM agents in choosing to

purchase his vehicle. Mr. Padilla relied on the statements of the GM salesman, testifying that the

salesman told him, “the car is perfect, nothing is wrong with it” and that Mr. Padilla believed this

“until [he] read in the paper what [was] going on.” SJ Ex. 110 (Feb. 17. 2017 D. Padilla Dep. at


                                                 21
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 24 of 94



20:22-21:3). Mr. Padilla also testified that he “believes it when they say [the car is] in good shape,

especially a new car.” Id. at 37:25-38:4.

         54.      Mr. Padilla’s 2010 Cobalt never shut down while the car was moving, and his only

alleged ignition issues related to not being able to start the vehicle. (Ex. 18, 2/17/2017 D. Padilla

Dep. Tr. at 66:24-67:4) (PDF Pgs. 18-19).) Mr. Padilla drove his vehicle over 20,000 miles. (Ex.

24, Padilla PFS Q 37.)

         Plaintiffs’ Response:

         Undisputed.

         55.      Mr. Padilla’s 2010 Cobalt has been repaired pursuant to Recall Nos. 14v047 and

14v153. (Ex. 18, 2/17/2017 D. Padilla Dep. Tr. at 51:12-53:5 (PDF Pgs. 12-14).) There is no

evidence that the ignition switch originally installed in the 2010 Cobalt had been replaced prior to

the recall repair. (Ex. 23, D. Padilla Vehicle Package at GM-MDL2543-304721712) (Ex. 24,

Padilla PFS Q 45, Q 48.)

         Plaintiffs’ Response:

         Undisputed.

         56.      After the recall repairs were performed, Mr. Padilla claims that on two occasions

the key would not turn when he tried to start the 2010 Cobalt. (Ex. 18, 2/17/2017 D. Padilla Dep.

Tr. at 53:10-54:12 (PDF Pgs. 14-15).) He brought the 2010 Cobalt to the dealership a second time

to have it repaired, with New GM again paying for the repairs. (Id. at 64:19-65:15 (PDF Pgs. 16-

17).)

         Plaintiffs’ Response:

         Disputed. According to GM’s records, Mr. Padilla’s ignition switch was only repaired

once. SJ Ex. 108 (GM-MDL2543-304721712); SJ Ex. 109 (GM-MDL2543-304721740); see also



                                                 22
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 25 of 94



SJ Ex. 110 (Feb. 17, 2017 D. Padilla Dep. at 58:11-14 (“Q: After you had the problem where the

key wouldn’t turn you took it back to the dealership to be serviced again. Is that— A: No, I didn’t

fix it. We got rid of it.”)). But Mr. Padilla did testify the recall repair was ineffective and that

afterward he experienced two incidents where the key would not turn and he could not start the

engine. SJ Ex. 110 (Feb. 17, 2017 D. Padilla Dep. at 47:3-10 (“Well, after the recall then I had

problems with it. It stalled me twice downtown. It wouldn’t start. The key wouldn’t turn.”); 47:11-

14 (“It wasn’t fixed right.”); 49:17-22 (“Well, [the GM dealership salesman] told me it was fixed,

but it wasn’t.”); 53:1-5 (“They didn’t tell me what they did to it. They said, ‘It is all fixed.’ But it

wasn’t.”)). Mr. Padilla testified that he called the dealership after the incidents with the ignition

switch and they told him “well, we fixed it,” and he responded, “then what—how come it stalled

on me? The key wouldn’t turn.” Id. at 57:13-20. Mr. Padilla also testified that because of this

ignition trouble post-recall he got rid of the vehicle. Id. at 30:20-24 (“They notified me to take it

in the first time. And then after that we had trouble with it, so I got rid of it.”); 51:5-10 (“Stranded

me twice. And then I said, ‘No, I don’t drive it.’”).

         57.      After the second repair, Mr. Padilla gave the car to his grandson to trade it in. (Id.

at 65:25-66:9 (PDF Pgs. 17-18).) At that time, Mr. Padilla had not had the vehicle appraised and

had not done anything to investigate its resale value. (Id. at 40:20-41:11 (PDF Pgs. 10-11).)

         Plaintiffs’ Response:

         Undisputed, except as to GM’s reference to a “second repair.” Plaintiffs dispute there was

a second recall repair, as explained more fully in Plaintiffs’ response to paragraph 56, supra.

         58.      Michelle Thomas owns a used 2005 Buick Lacrosse subject to Recall No. 14v355.

(5ACC ¶ 71; Ex. 18 3/21/2017 M. Thomas Dep. Tr. at 12:7-12 (PDF Pg. 164).)

         Plaintiffs’ Response:



                                                   23
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 26 of 94



         Undisputed.

         59.      Ms. Thomas purchased the used 2005 Lacrosse from Sun Motor Group in El

Cerrito, California on December 9, 2010. (5ACC ¶ 71; Ex. 18, 3/21/2017 M. Thomas Dep. Tr. at

32:4-12 (PDF Pg. 165).) She did not receive a warranty with the vehicle. (5ACC ¶ 71.)

         Plaintiffs’ Response:

         Undisputed.

         60.      Ms. Thomas alleges that she saw advertisements talking generally about “safety”

and “reliability,” of the car, though she does not recall what the advertisements said. (Ex. 18,

3/21/2017 M. Thomas Dep. Tr. at 74:19-75:24; 76:14-78:8 (PDF Pgs. 168-169; 170-172).) She

also did online research, searched her email for advertisements for car companies, researched gas

mileage, and reviewed Kelley Blue Book for vehicle pricing. (Id. at 46:17-23 (PDF Pg. 167).)

According to Ms. Thomas, the Sun Motor Group salesman did not mention any recalls and told

her that the Lacrosse was a long-lasting car. (5ACC ¶ 71; Ex. 18, 3/21/2017 M. Thomas Dep. Tr.

at 85:21-86:8 (PDF Pgs. 173-174).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Thomas’s testimony regarding her research into the vehicle

or the salesman’s statements to her, but Plaintiffs do dispute GM’s characterization of Ms.

Thomas’s testimony regarding the advertising she viewed before purchasing her car. Ms. Thomas

testified that from 2007 to the time of her deposition, she saw email advertisements regarding the

vehicle’s reliability and safety ratings, which made her feel comfortable buying it. SJ Ex. 124

(Mar. 21, 2017 M. Thomas Dep. at 74:19-75:17). Ms. Thomas testified she received mailings

from Team Chevy regarding Buick vehicles stating that the cars were reliable and safe. Id. at

76:14-77:7.       Ms. Thomas testified that she saw Buick advertisements and commercials



                                                 24
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 27 of 94



communicating their safety ratings. Id. at 81:18-82:10. Ms. Thomas testified that she relied on

all of these advertisements in buying the car. Id. at 36:12-37:4; 86:18-22.

         61.      Ms. Thomas alleges that the ignition switch in the 2005 Lacrosse has rotated out of

the run position while she was driving it. (5ACC ¶ 71; Ex. 18, 3/21/2017 M. Thomas Dep. Tr. at

93:6-94:22 (PDF Pgs. 175-176).)

         Plaintiffs’ Response:

         Undisputed.

         62.      Ms. Thomas’ 2005 Lacrosse was repaired pursuant to Recall No. 14v355 in June

or July 2015. (Ex. 18, 3/21/2017 M. Thomas Dep. Tr. at 122:17-123:7, 149:8-152:17 (PDF Pgs.

191-192; 193-196); Ex. 25, Team Chevrolet Service File at GM-MDL2543-107201809, 31, 33.)

         Plaintiffs’ Response:

         Plaintiffs dispute this fact because GM’s service records are ambiguous and conflict with

Ms. Thomas’s testimony. Ms. Thomas testifies that GM initially conducted the recall repair in

December 2014. SJ Ex. 124 (Mar. 21, 2017 M. Thomas Dep. at 152:18-154:20). GM’s own

records are ambiguous as to whether GM conducted the recall repair in June 2015 or in July 2015.

Compare SJ Ex. 126 (GM-MDL2543-107201829-834) with SJ Ex. 127 (GM-MDL2543-

107201824-828).

         63.      The 2005 Lacrosse had approximately 72,000 miles on it at the time of purchase.

(Ex. 26, Thomas PFS Q 30, at 3) The vehicle had 172,184 miles at the time the recall repair was

conducted, and as of January 2017 the vehicle had 193,390 miles on it. (Ex. 25, Team Chevrolet

Service File at GM-MDL2543-107201829; Ex. 26, Thomas PFS Q 37, at 4.)

         Plaintiffs’ Response:

         Undisputed.



                                                  25
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 28 of 94



         64.      Although Ms. Thomas reported incidents where she would have difficulty turning

the key and the engine would cut off when she put the parked car into “drive” in the months before

taking her 2005 Lacrosse to the dealership for the recall repair, she does not allege any incidents

associated with Recall No. 14v355 after the repair. (Ex. 18, 3/21/2017 M. Thomas Dep. Tr. at

96:7-105:13, 117:21-120:8, 150:3-22 (PDF Pgs. 177-186; 187-190; 194).)

         Plaintiffs’ Response:

         Plaintiffs dispute this fact because Plaintiffs dispute GM’s contention that the dealership

conducted the recall repair on Ms. Thomas’s vehicle in June or July 2015. Ms. Thomas testified

that GM initially conducted the recall repair in December 2014. SJ Ex. 124 (Mar. 21, 2017 M.

Thomas Dep. at 152:18-154:20). She also testified that she experienced the shutdown events

between May and June 2015. Id. at 138:1-5. GM’s own records are ambiguous as to whether GM

conducted the recall repair in June 2015 or in July 2015. Compare SJ Ex. 126 (GM-MDL2543-

107201829-834) with SJ Ex. 127 (GM-MDL2543-107201824-828).

         B.       California Plaintiffs With Claims for Fraudulent Concealment of Right to File
                  Bankruptcy Claims.

         65.      Patricia Barker owns a 2005 Saturn Ion subject to Recall Nos. 14v047 and 14v153

(5ACC ¶ 58; Ex. 18, 2/27/2017 P. Barker Dep. Tr. at 12:18-21 (PDF Pg. 22).)

         Plaintiffs’ Response:

         Undisputed.

         66.      Ms. Barker purchased her 2005 Ion in March 2005 from Ross Thor Saturn in

Torrrance, CA. (5ACC ¶ 58; Ex. 18, 2/27/2017 P. Barker Dep. Tr. at 69:1-2; 173:2-4 (PDF Pgs.

26; 33).) She received a new car warranty with the vehicle. (Ex. 18, 2/27/2017 P. Barker Dep. Tr.

at 126:12-14 (PDF Pg. 27).)

         Plaintiffs’ Response:


                                                 26
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 29 of 94



         Undisputed.

         67.      Ms. Barker is not aware of any incident in the 2005 Saturn Ion in which the ignition

switch inadvertently rotated from the run to accessory position. (Id. at 273:4-9 (PDF Pg. 35).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Barker’s statement in her deposition, but Plaintiffs dispute

GM’s characterization of Ms. Barker’s testimony regarding the ignition-related events she

experienced. Ms. Barker experienced one incident in which her vehicle lost power while she was

driving, and more than a dozen instances in which she could not turn the key in the ignition to start

the vehicle. SJ Ex. 52 (Feb. 27, 2017 P. Barker Dep. at 138:18-139:7; 149:3-16). Ms. Barker

testified she could not be sure the ignition switch defect caused the incident where her vehicle lost

power but she thought it was more likely than not, and that she believes the key issue stems from

a problem with the ignition system. Id. at 262:6-16; 153:20-25.

         68.      She had the ignition switch recall repair performed in March and April 2014 (id. at

62:3-12 (PDF Pg. 23), and had the power steering motor control module replaced in April 2012,

(id. at 63:22-64:14 (PDF Pgs. 24-25)).

         Plaintiffs’ Response:

         Undisputed.

         69.      Ms. Barker’s 2005 Ion had approximately 122,905 miles on it at the time of the

recall repair, and approximately 179,000 miles on it as of February 2017. (Id. at 135:4-13 (PDF

Pg. 28).)

         Plaintiffs’ Response:

         Undisputed.




                                                   27
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 30 of 94



         70.      Ms. Barker became aware that Old GM filed for bankruptcy in 2013 or 2014. (Id.

at 230:4-9 (PDF Pg. 34).)

         Plaintiffs’ Response:

         Undisputed.

         71.      Sylvia Benton and Michael Benton own a used 2005 Chevrolet Cobalt subject to

Recall No. 14v047 (5ACC ¶ 60; Ex. 18, 2/28/2017 Sylvia Benton Dep. Tr. at 17:25-18:2 (PDF

Pgs. 54-55).)

         Plaintiffs’ Response:

         Undisputed, except to note that the Bentons sold their vehicle in August 2018. SJ Ex. 200

(ELPLNTFF00017319-322).

         72.      Mr. and Ms. Benton purchased their 2005 Cobalt in January 2009 from Ideal Auto

Sales, which was not a dealership affiliated with General Motors. (5ACC ¶ 60; Ex. 18, 2/28/2017

S. Benton Dep. Tr. at 18:19-19:1; 80:7-14 (PDF Pgs. 55-56; 59).) The vehicle was not covered

under the manufacturer’s warranty when they purchased it. (Ex. 27, M. Benton PFS Q 41, at 5;

5ACC ¶ 60.)

         Plaintiffs’ Response:

         Undisputed.

         73.      Ms. Benton alleges that on one occasion the 2005 Cobalt shut down while she was

driving it. (Ex. 18, 2/28/2017 S. Benton Dep. Tr. at 31:1-6 (PDF Pg. 58).) To the best of her

memory, the key was in the “on” position when the vehicle shut down. (Id. at 27:1-5 (PDF Pg.

57).) Mr. Benton alleges that the vehicle shut down on numerous occasions. (Ex. 18, 2/28/2017

M. Benton Dep. Tr. at 132:24-133:17 (PDF Pgs. 43-44).) He does not know the position of the




                                                 28
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 31 of 94



ignition key, or whether it rotated, on any of those occasions. (Id. at 140:17-141:18 (PDF Pgs. 46-

47).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that the Bentons experienced shutdown events, but Plaintiffs

dispute GM’s characterization of the Bentons’ testimony about these shutdowns. Mr. Benton

testified that in the 25 to 30 times the vehicle shutoff on him while driving, he did not inspect the

position of the key: “I never inspected it. I always turned it back on. You know, I would finish

shutting it off, and then turn it back on to start the car.” SJ Ex. 69 (Feb. 28, 2017 M. Benton Dep.

at 140:5-12; 178:16-19). Ms. Benton testified that in the single incident where the vehicle

shutdown while she was driving she did not know the key position because she was not paying

attention to that. SJ Ex. 66 (Feb. 28, 2017 S. Benton Dep. at 25:12-26:3).

         74.      Mr. Benton and Ms. Benton testified that the recall repair was conducted on her

vehicle. (Ex. 18, 2/28/2017 S. Benton Dep. Tr. at 82:4-18 (PDF Pg. 40); Ex. 18, 2/28/2017 M.

Benton Dep. Tr. at 76:14-24 (PDF Pg. 39).) They do not allege that the vehicle has had any

shutdown incidents since the recall repair was performed. (Ex. 18, 2/28/2017 S. Benton Dep. Tr.

at 103:2-4 (PDF Pg. 62); Ex. 18, 2/28/2017 M. Benton Dep. Tr. at 90:20-22; 138-1-4 (PDF Pgs.

42; 45).)

         Plaintiffs’ Response:

         Undisputed.

         75.      The Bentons’ 2005 Cobalt had 56,621 miles on it at the time of purchase (Ex. 18,

2/28/2017 M. Benton Dep. Tr. at 54:4-7 (PDF Pg. 38)), 167,691 miles on it at the time of the recall

repair (Id. at 82:21-83:2 (PDF Pgs. 40-41)), and approximately 217,885 miles on it as of February,

2017. (Id. at 143:16-18 (PDF Pg. 48).)



                                                 29
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 32 of 94



         Plaintiffs’ Response:

         Undisputed.

         76.       Kimberly Brown owns a 2006 Chevrolet HHR subject to Recall No. 14v047.

(5ACC ¶ 61; Ex. 18, 4/24/2017 Kimberly Brown Dep. Tr. at 26:25-27:7 (PDF Pgs. 349-350).)

         Plaintiffs’ Response:

         Undisputed.

         77.      Ms. Brown purchased her 2006 HHR in January 2007 from Rally Automotive in

Palmdale, CA. (5ACC ¶ 61; Ex. 18, 4/24/2017 K. Brown Dep. Tr. at 27:4-5; 27:8-11 (PDF Pg.

350).) She received a warranty with the vehicle. (Ex. 18, 4/24/2017 K. Brown Dep. Tr. at 41:6-

19 (PDF Pg. 356).)

         Plaintiffs’ Response:

         Undisputed.

         78.      Ms. Brown received the HHR as an unexpected gift from her husband, so she did

not do any research on, or test driving of, vehicles. (Id. at 28:17-30:8 (PDF Pgs. 351-353).) Ms.

Brown testified that she did not see any advertisements or brochures related to the HHR, nor did

she look up any information on the HHR prior to purchasing it. (Id. at 35:24-36:6 (PDF Pgs. 354-

355).) She subsequently noted in her deposition that she saw a poster of an HHR in the dealership

where she purchased the vehicle, but she could not recall what it said. (Id. at 122:1-123:3 (PDF

Pgs. 364-365).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Ms. Brown-Shipley did not do any online research or test-

drive the vehicle before purchasing it, but at the dealership the GM salesman told her and her

husband that the vehicle was “a good, safe, and reliable car” and gave them the car’s safety ratings,



                                                 30
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 33 of 94



and Ms. Brown-Shipley relied on this information in purchasing it. SJ Ex. 72 (Apr. 24, 2017 K.

Brown-Shipley Dep. at 32:20-35:13). In her Interrogatory responses, Ms. Brown-Shipley also

testified that she saw a poster in the dealership saying the HHR was a reliable car, and while she

could no longer recall the content of that poster by the time she was deposed, she stated, “If I stated

that on [my Interrogatories], I said it.” Id. at 122:1-24.

         79.       Ms. Brown alleges that there were multiple occasions where her car would shut off

while she was driving it. (Id. at 61:8-10 (PDF Pg. 357).) She claims these incident continued after

the recall repair was performed. (Id. at 92:5-17 (PDF Pg. 358)), but does not know the position of

the ignition switch for any of those incidents. (Id. at 94:12-20 (PDF Pg. 359).) No one has ever

told her that a problem with the ignition switch was causing the car to turn off. (Id. at 95:4-9 (PDF

Pg. 360).) She does not have an understanding of what might cause a car to turn off while driving.

(Id. at 95:22-24 (PDF Pg. 360).) Her vehicle also has had transmission and gearshift issues, and

she does not have any understanding of whether problems with the transmission or gearshift could

cause the vehicle to turn off while driving. (Id. at 95:25-96:20 (PDF Pg. 360).) She also had the

floor shifter replaced on the vehicle, and does not know whether problems with the floor shifter

might cause the vehicle to turn off while driving. (Id. at 96:21-97:20) (PDF Pgs. 361-362).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Ms. Brown-Shipley experienced shutdown events while she

was driving the vehicle both before and after the recall repair, but Plaintiffs dispute GM’s

characterization of Ms. Brown-Shipley’s testimony regarding these events. Ms. Brown-Shipley

experienced approximately 50 shutdown events while she was driving the vehicle, and 20y or more

of them occurred after the recall repair was conducted. SJ Ex. 72 (Apr. 24, 2017 K. Brown-Shipley

Dep. at 61:8-10; 92:12-23). She testified that while she did not notice the position of the ignition



                                                  31
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 34 of 94



switch, she always had to turn the key forward to turn it back on after these incidents and she

believes that the ignition switch defect was the cause of these shutdown events. Id. at 94:12-20;

95:4-21. Ms. Brown-Shipley generally understood what triggered the shutdown events, testifying,

“If I hit a bump, if the pavement was uneven, even if I hit a pebble in the street, it would shut off.

I could be driving and it would just shut off on me.” Id. at 60:12-61:3. When asked whether a

different issue than the ignition switch could cause the continued shutdowns post-recall repair, Ms.

Brown-Shipley testified “no” because “the recall on the ignition switch and it -- the problem never

changed. And I was told it was cutting out because of the ignition switch. So if they would have

replaced it, it should have stopped, but it never stopped. And no one told me it was something

else.” Id. at 100:20-101:13. Finally, Ms. Brown-Shipley is unqualified to diagnose the cause of

her shutdown events when she has no training or expertise in performing maintenance work on

vehicles, and her training, education, and expertise in the technical or mechanical performance of

a vehicle is limited to her time as a train and bus operator. Id. at 21:15-22:17.

         80.      She had the recall repair conducted on her vehicle in May 2014. (Id. at 119:15-21

(PDF Pg. 363).)

         Plaintiffs’ Response:

         Disputed. The recall repair was conducted on Ms. Brown-Shipley’s vehicle in July 2014.

SJ Ex. 72 (Apr. 24, 2017 K. Brown-Shipley Dep. at 157:7-158:7); SJ Ex. 75 (GM-MDL2543-

305120276).

         81.      The 2006 HHR had approximately 126,000 miles on it at the time the recall repair

was conducted (Ex. 28, K. Brown Vehicle Package, at GM-MDL2543-305120276), and 150,000

miles on it as of November 2016 (Ex. 29, K. Brown PFS Q 37, at 4.)

         Plaintiffs’ Response:



                                                 32
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 35 of 94



         Undisputed.

         82.      Crystal Hardin owned a 2005 Chevrolet Cobalt subject to Recall No. 14v047.

(5ACC ¶ 63; Ex. 18, 3/2/2017 C. Hardin Dep. Tr. at 27:12-24 (PDF Pg. 65).)

         Plaintiffs’ Response:

         Undisputed.

         83.      Ms. Hardin purchased her 2005 Cobalt in May 2005 from Chase Chevrolet (5ACC

¶ 63; Ex. 18, 3/2/2017 C. Hardin Dep. Tr. at 62:6-12; 46:25-47:3 (PDF Pgs. 68; 66-67).) She

received a warranty with the vehicle. (Ex. 18, 3/2/2017 C. Hardin Dep. Tr. at 163:6-10 (PDF Pg.

76).)

         Plaintiffs’ Response:

         Undisputed, except as to the purchase date of the vehicle. Ms. Hardin purchased her vehicle

in April 2005. SJ Ex. 87 (Mar. 2, 2017 C. Hardin Dep. at 123:8-12).

         84.      Ms. Hardin alleges that there were two occasions in which the 2005 Cobalt shut

down while running: once while it was idling, and once while it was on the freeway. (Id. at 187:3-

188:10 (PDF Pgs. 78-79).) With respect to the incident while the car was idling, Ms. Hardin

recalled that she had to rotate the key away from the “run” position to put the car in “park” and

then before rotating it back to the “run” position to restart the vehicle. (Id. at 194:18-195:22 (PDF

Pgs. 81-82).) She alleges that the occasion in which the vehicle shut down on the freeway was in

May 2016 after the recall repair had been performed, though she did not include this alleged

incident in her sworn plaintiff fact sheet. (Id. at 186:13-23, 187:15-22 (PDF Pgs. 77; 78).) She

does not have any idea as to why her vehicle shut down on the freeway. (Id. at 190:13-16 (PDF

Pg. 80).)

         Plaintiffs’ Response:



                                                 33
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 36 of 94



         Plaintiffs do not dispute that Ms. Hardin experienced these two shutdown events, but

Plaintiffs do dispute GM’s characterization of Ms. Hardin’s testimony regarding these events.

Regarding the first shutdown incident, Ms. Hardin testified that as she approached a stoplight the

car “completely shut off” and the engine “died.” SJ Ex. 87 (Mar. 2, 2017 C. Hardin Dep. at 192:16-

20; 193:21-194:1). She did not see the position of the ignition switch. Id. at 194:2-22. Ms. Hardin

believes both shutdown incidents are linked to the ignition switch defect. Id. at 246:16-247:2. Ms.

Hardin submitted her plaintiff fact sheet before her March 2, 2017 deposition, she clarified her

testimony about the freeway shutdown incident in her deposition, and GM’s counsel had many

opportunities to, and did, question Ms. Hardin about the freeway shutdown incident during her

deposition. Id. at 181:1-17; 182:4-183:1; 85:4-92:11; 186:8-18; 189:1-190:23.

         85.      Ms. Hardin had the recall repair conducted on her vehicle in July 2014. (Id. at

216:8-217:8 (PDF Pgs. 83-84).)

         Plaintiffs’ Response:

         Undisputed.

         86.      The 2005 Cobalt had 149,671 miles on it at the time the recall repair was conducted

(Id. at 218:4-11 (PDF Pg. 85)), and approximately 160,000 miles on it when Ms. Hardin sold it.

(Id. at 126:2-6 (PDF Pg. 69).)

         Plaintiffs’ Response:

         Undisputed.

         87.      Ms. Hardin stopped driving the vehicle in May of 2016. (Id. at 186:8-12 (PDF Pg.

77).) She sold the 2005 Cobalt in December 2016 to her gardener. (Id. at 150:17-153:16 (PDF

Pgs. 70-73).)

         Plaintiffs’ Response:



                                                  34
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 37 of 94



         Plaintiffs do not dispute Ms. Hardin’s testimony, but GM omits critical information

surrounding Ms. Hardin’s decision to stop driving the vehicle and sell it. Ms. Hardin testified that

in May 2016, after the vehicle had the recall repair, her vehicle shutdown while she was driving

on the freeway. SJ Ex. 87 (Mar. 2, 2017 C. Hardin Dep. at 23:9-14; 186:8-18. Ms. Hardin testified

that this incident “really shook [her] up,” and “[she] drove the vehicle home and parked it and

never got into it again.” Id. at 23:9-14.

         88.      Javier Malaga owned a used 2006 Chevrolet Cobalt subject to Recall No. 14v047.

(5ACC ¶ 65; Ex. 18 3/24/2017 J. Malaga Dep. Tr. at 9:1-5 (PDF Pg. 238).)

         Plaintiffs’ Response:

         Undisputed.

         89.      Mr. Malaga purchased his used 2006 Cobalt in November 2006, from the Carson

Toyota Dealership in Carson, CA. (Ex. 18, 3/24/2017 J. Malaga Dep. Tr. at 42:23-25; 141:2-8

(PDF Pgs. 239; 248).) He received a warranty with the vehicle. (Id. at 88:3-10 (PDF Pg. 244).)

         Plaintiffs’ Response:

         Undisputed.

         90.      Mr. Malaga contends that on two occasions he experienced difficulty turning the

ignition switch from “off” to “run” (i.e., starting the vehicle) but on neither occasion did the

vehicle’s ignition switch ever move out of the “run” position, and neither occasion involved a

moving stall. (Id. at 103:9-104:2 (PDF Pg. 245-246).)

         Plaintiffs’ Response:

         Undisputed.

         91.      Mr. Malaga had the recall repair conducted on the vehicle on November 1, 2014.

(Id. at 116:11-15 (PDF Pg. 247).) He sold the vehicle on July 30, 2016 to an individual in a private



                                                 35
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 38 of 94



sale. (Id. at 73:20-25 (PDF Pg. 243).) He sold the vehicle for $800 based on the fact that he was

moving away from California and felt some pressure to dispose of the vehicle. (Id. at 67:18-68:5

(PDF Pgs. 241-242).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Malaga’s testimony about the sale, but Plaintiffs dispute GM’s

characterization of his testimony. Mr. Malaga believes he could have gotten more money in the

sale had it not been for the ignition switch recall because when he previously explored selling the

vehicle in late 2015 and early 2016 he received feedback from prospective buyers that they were

concerned about the recall. SJ Ex. 93 (Mar. 24, 2017 J. Malaga Dep. at 71:15-73:7; 106:1-11).

         92.      The 2006 Cobalt had approximately 22,000 miles on it at the time of purchase (Id.

at 46:11-24 (PDF Pg. 240)) approximately 107,640 miles on it at the time the recall repair was

conducted (Ex. 30, Malaga Deposition Exhibit No. 7 at 1 (ELPLNTFF00009361), and

approximately 121,464 miles on it at the time of sale. (Ex. 31, Malaga PFS Q 37, at 4.)

         Plaintiffs’ Response:

         Undisputed.

         93.      Winifred Mattos owns a 2007 Pontiac G5 subject to Recall No. 14v047. (5ACC ¶

66; Ex. 18, 3/03/17 W. Mattos Dep. Tr. at 11:16-18 (PDF Pg. 90).)

         Plaintiffs’ Response:

         Undisputed.

         94.      Ms. Mattos purchased her 2007 G5 in April 2007 from Hooman Pontiac GMC

Buick (5ACC ¶ 66; Ex. 18, 3/03/17 W. Mattos Dep. Tr. at 89:8-15; 74:13-18 (PDF Pgs. 98; 96).)

She received a warranty with the vehicle. (Ex. 18, 3/03/17 W. Mattos Dep. Tr. at 83:15-17 (PDF

Pg. 97).)



                                                 36
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 39 of 94



         Plaintiffs’ Response:

         Undisputed.

         95.      Ms. Mattos did not rely on any Old GM advertisements in purchasing the 2007 G5,

nor did she speak with any representative of Old GM before buying the vehicle. (Id. at 30:13-15;

31:22-32:2 (PDF Pgs. 91; 92-93).)

         Plaintiffs’ Response:

         Plaintiffs dispute GM’s contention that Ms. Mattos did not speak with any Old GM

representative before buying her vehicle. Ms. Mattos testified that when she went to purchase her

vehicle at the GM dealership she told the salesman she wanted a new, safe, pretty-looking car with

better mileage, and the salesman brought her to the G5. SJ Ex. 98 (Mar. 3, 2017 W. Mattos Dep.

at 28:13-29:3; 30:6-15; 30:24-31:2). The GM dealership salesman told her the G5 would be a

reliable car that was suitable for her needs. Id. at 90:8-15. Ms. Mattos bought this car with the

understanding that it would be safe, but “then [she] found out that it really wasn’t, there had been

problems with this ignition, and yet it still was used in [her] car, they continued to use this.” Id. at

49:7-20.

         96.      Ms. Mattos testified that the ignition switch defect never manifested in the 2007

G7. (Id. at 47:1-13 (PDF Pg. 95).)

         Plaintiffs’ Response:

         Undisputed.

         97.      Ms. Mattos had the ignition switch recall repair conducted in April 2014. (Id. at

92:25-93:2 (PDF Pgs. 99-100).)

         Plaintiffs’ Response:

         Undisputed.



                                                  37
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 40 of 94



         98.      The 2007 G7 had approximately 54,412 miles on it at the time the recall repair was

conducted (Ex. 32, Mattos Deposition Exhibit No. 8 at 1 (ELPLNTFF00009875)) and 77,000 miles

on it as of October 2016. (Ex. 18 3/03/17 W. Mattos Dep. Tr. at 42:16-22 (PDF Pg. 94)).

         Plaintiffs’ Response:

         Undisputed.

         99.      Esperanza Ramirez owns a 2007 Saturn Ion subject to Recall No. 14v047. (5ACC

¶ 69; Ex. 18, 3/03/17 E. Ramirez Dep. Tr. at 12:11-18 (PDF Pg. 103).) Ms. Ramirez also alleges

that her vehicle is also subject to Recall No. 14v153. (Ex. 18, 3/03/17 E. Ramirez Dep. Tr. at

149:25-151:24 (PDF Pgs. 109-111).) (Ex. 33, E. Ramirez Vehicle Package, at GM-MDL2543-

305118571.)

         Plaintiffs’ Response:

         Undisputed.

         100.     Ms. Ramirez purchased her 2007 Ion in March 2007 from Saturn of Torrance in

Torrance, CA. (Ex. 18, 3/03/17 E. Ramirez Dep. Tr. at 214:17-25 (PDF Pg. 113).) She received

a warranty with the vehicle. (Id. at 58:6-9 (PDF Pg. 105).)

         Plaintiffs’ Response:

         Undisputed.

         101.     Neither the ignition switch recall condition nor the power steering recall condition

ever manifested in Ms. Ramirez’s 2007 Ion. (Id. at 38:3-22 (PDF Pg. 104).)

         Plaintiffs’ Response:

         Plaintiffs dispute GM’s contention that the defect never manifested in Ms. Ramirez’s

vehicle. Ms. Ramirez’s vehicle had problems with loose steering, the engine crank, and the engine

light not shutting off. SJ Ex. 115 (E. Ramirez PFS Q 49 at ELPLNTFF00016852); SJ Ex. 112



                                                   38
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 41 of 94



(Mar. 3, 2017 E. Ramirez Dep. at 124:3-125:22). In or around February 2014, the vehicle would

not shut off. SJ Ex. 112 (Mar. 3, 2017 E. Ramirez Dep. at 113:20-114:23; 135:8-12); SJ Ex. 115

(E. Ramirez PFS Q 49, 70 at ELPLNTFF00016852, ELPLNTFF00016856). She took it to two

GM dealerships and both turned her away and denied responsibility. SJ Ex. 115 (E. Ramirez PFS

Q 75 at ELPLNTFF00016856). Ms. Ramirez had the ignition switch replaced in February 2014

for $200 out-of-pocket at Mobile Lock and Key Services just about a month before GM issued the

ignition switch recall and she received the recall notice. SJ Ex. 112 (Mar. 3, 2017 E. Ramirez Dep.

at 135:8-12); SJ Ex. 115 (E. Ramirez PFS Q 45 at ELPLNTFF00016852); SJ Ex. 116

(ELPLNTFF00009956). She believes the ignition switch defect may be the cause of these issues

with her vehicle. SJ Ex. 112 (Mar. 3, 2017 E. Ramirez Dep. at 116:18-118:6; 119:13-23).

         102.     Ms. Ramirez alleges she had the ignition switch replaced in the vehicle in February

2014, although not at a GM dealership. (Id. at 92:8-10 (PDF Pg. 107).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Ms. Ramirez had her ignition switch replaced at a non-GM

repair shop in February 2014, but Plaintiffs dispute GM’s characterization of this event. Ms.

Ramirez testified that because of problems with her ignition switch, described in Plaintiffs’

response to paragraph 101, supra, she replaced it in February 2014 at Mobile Lock and Key

Services just a month before GM issued the ignition switch recall and she received the recall notice.

SJ Ex. 112 (Mar. 3, 2017 E. Ramirez Dep. at 135:8-12); SJ Ex. 115 (E. Ramirez PFS Q 45 at

ELPLNTFF00016852); SJ Ex. 116 (ELPLNTFF00009956).                   Then, on April 15, 2017, Ms.

Ramirez had the ignition switch replaced under the recall at Martin GMC. SJ Ex. 115 (E. Ramirez

PFS Q 45 at ELPLNTFF00016852); SJ Ex. 117 (ELPLNTFF00016820-821).




                                                  39
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 42 of 94



         103.     The 2007 Ion had approximately 131,430 miles on it as of November 2016 (Id. at

69:5-10 (PDF Pg. 106).)

         Plaintiffs’ Response:

         Undisputed.

         104.     Ms. Ramirez believes she first learned of General Motors Corporation’s bankruptcy

in 2013 or 2014. (Id. at 188:8-22 (PDF Pg. 112).)

         Plaintiffs’ Response:

         Undisputed.

         105.     William Rukeyser owns a 2008 Chevrolet Cobalt subject to Recall No. 14v047.

(5ACC ¶ 70; Ex. 18, 3/17/17 W. Rukeyser Dep. Tr. at 70:11-21 (PDF Pg. 116).)

         Plaintiffs’ Response:

         Undisputed.

         106.     Mr. Rukeyser purchased his 2008 Cobalt in September 2008 from Sanborn

Chevrolet. (5ACC ¶ 70; Ex. 18, 3/17/17 W. Rukeyser Dep. Tr. at 70:22-71:5; 71:23-72:4 (PDF

Pgs. 116-118).) He received a warranty with the vehicle. (Ex. 18, 3/17/17 W. Rukeyser Dep. Tr.

at 108:21-24 (PDF Pg. 119).)

         Plaintiffs’ Response:

         Undisputed.

         107.     The ignition switch recall condition never manifested in Mr. Rukeyser’s 2008

Cobalt. (Id. at 123:3-10 (PDF Pg. 121).) There is no evidence that the ignition switch originally

installed in the 2008 Cobalt had been replaced prior to the recall repair. (Ex. 34, W. Rukeyser

Vehicle Package at GM-MDL2543-305117907; Ex. 35, Rukeyser PFS at Q45 at 5.)

         Plaintiffs’ Response:



                                                 40
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 43 of 94



         Plaintiffs dispute GM’s characterization of Mr. Rukeyser’s deposition testimony regarding

defect manifestation. When asked whether the ignition switch defect has ever manifested in his

vehicle, Mr. Rukeyser testified that the vehicle has stalled while driving, and while he could not

connect the stalls with the ignition switch defect because he “is not an expert,” he is not “ruling it

out.” SJ Ex. 122 (Mar. 17, 2017 W. Rukeyser Dep. at 123:3-125:7).

         108.     Mr. Rukeyser had the ignition switch recall repair performed on the vehicle in 2014.

(Ex. 18, 3/17/2017 W. Rukeyser Dep. Tr. at 114:18-20 (PDF Pg. 120).)

         Plaintiffs’ Response:

         Undisputed.

         109.     The 2008 Cobalt had approximately 62,171 miles on it at the time the recall repair

was conducted (Ex. 34, W. Rukeyser Vehicle Package at GM-MDL2543-305117913) and

approximately 78,000 miles on it as of March, 2017 (id. at 71:12-19 (PDF Pg. 117)).

         Plaintiffs’ Response:

         Undisputed.

         C.       Dismissed California Plaintiffs.

         110.     Yvonne James-Bivins had her claims dismissed by the Court and was included in

the Fifth Amended Complaint for the express and sole purpose of preserving her claims on appeal.

(5ACC, ¶33 n.11.)

         Plaintiffs’ Response:

         Undisputed.

         D.       Missouri Plaintiffs.

         111.     Brad Akers owns a 2009 Chevrolet HHR subject to Recall Nos. 14v047 and

14v153. (5ACC ¶ 163; Ex. 18, 3/23/17 B. Akers Dep. Tr. at 7:22-24 (PDF Pg. 201).)

         Plaintiffs’ Response:

                                                   41
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 44 of 94



         Undisputed.

         112.     Mr. Akers purchased the 2009 HHR from the Auffenberg Chevrolet dealership in

Farmington, Missouri in November 2009. (5ACC ¶ 163; Ex. 36, Akers PFS Q 26, Q 31, at 3-4;

Ex. 18, 3/23/17 B. Akers Dep. Tr. at 36:7-12 (PDF Pg. 203).) He received a warranty with the

vehicle. (5ACC ¶ 163; Ex. 18, 3/23/17 B. Akers Dep. Tr. at 67:13-22 (PDF Pg. 208).)

         Plaintiffs’ Response:

         Undisputed, except as to the vehicle purchase date. Mr. Akers testified he purchased the

car in November 2009, but GM-produced documents suggest it was actually purchased in

September 2009. Compare SJ Ex. 129 (Mar. 23, 2017 B. Akers Dep. at 36:7-12) with SJ Ex. 131

(GM-MDL2543-305120158).

         113.     Mr. Akers’s 2009 HHR was built by Old GM. (Ex. 37, B. Akers Vehicle Package,

GM-MDL2543-305120157 at 60, 62.)

         Plaintiffs’ Response:

         Undisputed.

         114.     Mr. Akers alleges that the dealership salesman represented to him that the 2009

HHR was a safe car. (Ex. 18, 3/23/17 B. Akers Dep. Tr. at 49:20-50:21 (PDF Pgs. 204-205).) He

believes he also saw advertisements about the vehicle’s safety, but does not recall whether what

he saw was an advertisement or an article, or whether it was Old GM or New GM promotional

material at all. (Ex. 18, 3/23/17 B. Akers Dep. Tr. at 55:10-56:15 (PDF Pgs. 206-207).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Akers’s testimony, but add that the GM dealership salesman

also told Mr. Akers that the HHR had better safety features in comparison to another vehicle Mr.

Akers was considering, the Kia Sportage, and that the print advertisement Mr. Akers saw also



                                                 42
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 45 of 94



discussed the HHR’s safety features as better compared to other vehicles. SJ Ex. 129 (Mar. 23,

2017 B. Akers Dep. at 49:20-50:21; 52:4-54:12; 55:10-56:8).

         115.     Mr. Akers claims that he experienced only one incident in which his 2009 HHR

lost engine power (id. at 128:1-6 (PDF Pg. 210)), which occurred in a six-month window in 2013

(id. at 134:4-24 (PDF Pg. 211)), many months before his vehicle was repaired. He does not recall

what position the key was in when that incident occurred. (Id. at 148:16-19 (PDF Pg. 212).)

         Plaintiffs’ Response:

         Plaintiffs dispute GM’s statement about the position of the vehicle’s key. Although Mr.

Akers did testify that he did not recall the position of the key in his deposition, Mr. Akers’s earlier

testimony in November 2016 was that the key was in between the “off” and “on” position. (SJ Ex.

132 (B. Akers PFS Q 58 at ELPLNTFF00013453).

         116.     Mr. Akers’s 2009 HHR was repaired pursuant to Recall Nos. 14v047 and 14v153

between June and August 2014. (Id. at 84:21-25 (PDF Pg. 209).) He alleges that he was without

a car for approximately three weeks and lost several days of wages. (5ACC ¶ 163; Ex. 18, 3/23/17

B. Akers Dep. Tr. at 156:18-157:19 (PDF Pgs. 213-214).) He claims that he earned between $9

and $10 an hour for the last five to ten years. (Ex. 18, 3/23/17 B. Akers Dep. Tr. at 15:3-16 (PDF

Pg. 202).) There is no evidence that the ignition switch originally installed in the 2009 HHR had

been replaced prior to the recall repair. (Ex. 37, B. Akers Vehicle Package, GM-MDL2543-

305120157 at 62; Ex. 36, Akers PFS Q 40, Q 43, Q45 at 5-7.)

         Plaintiffs’ Response:

         Plaintiffs’ dispute GM’s recounting of Mr. Akers’s loss of use of his vehicle and related

damages. Mr. Akers missed nine to twelve days of work at $60 per day, after taxes, because he

had to travel long distances to various GM dealerships and/or rental car agencies to deal with the



                                                  43
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 46 of 94



ignition switch and power steering defects, the repairs, and the rental car. SJ Ex. 129 (Mar. 23,

2017 B. Akers Dep. at 156:18-157:19); SJ Ex. 132 (B. Akers PFS Q 424, 425 at

ELPLNTFF00013455). He testified, “I did have costs associated with the vehicle because I had

to drive 130 to 140 mile round trip weekly to re-sign a contract which most of the time meant that

I missed work. And they wouldn’t like literally give it to me and let me keep it the full amount of

time. I had to go back once a week and renew a contract at the car rental place. I believe it was on

Sapaugh’s lot or maybe affiliated with them. I believe it might have been an Enterprise.” SJ Ex.

129 (Mar. 23, 2017 B. Akers Dep. at 89:5-90:2; 126:16-127:6). Mr. Akers paid $200-$230 for a

rental car at some point during the recalls, and that this was not for the complimentary rental car

provided to him by the dealership. Id. at 156:6-17. Mr. Akers paid his girlfriend $130 and his

aunt $80 to use and gas up their cars at various times because of the defect manifestation. Id. at

112:22-113:2; 118:10-13; 120:16-20; 126:16-127:6; 157:20-158:19; SJ Ex. 132 (B. Akers PFS Q

424, 425 at ELPLNTFF00013455). Mr. Akers spent $279.12 to repair the vehicle’s power steering

just a few months before GM finally issued the power steering recall, and he does not believe GM

ever reimbursed him for those costs despite his efforts to obtain repayment. SJ Ex. 129 (Mar. 23,

2017 B. Akers Dep. at 159:2-22); SJ Ex. 135 (ELPLNTFF00013405); SJ Ex. 133 (GM-MDL2543-

105195233-235); SJ Ex. 134 (GM-MDL2543-105195247-263). Finally, Mr. Akers suffered

economic damage from the third power steering failure incident in which his vehicle crashed into

a ditch and was damaged. SJ Ex. 129 (Mar. 23, 2017 B. Akers Dep. at 124:24-126:4).

         117.     Mr. Akers’s 2009 HHR had 133,781 miles on it at the time the recall repair was

conducted.      (Ex. 38, 8/8/14 Sapaugh GM Country Invoice, ELPLNTFF00013403-04.)               He

continues to drive the vehicle, which had 177,777 miles on it as of November 2016. (Ex. 36, Akers

PFS Q 37 at 4.)



                                                44
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 47 of 94



         Plaintiffs’ Response:

         Undisputed.

         118.     Deloris Hamilton owned a used 2000 Oldsmobile Alero subject to Recall No.

14v400. (5ACC ¶ 164; Ex. 18, 3/13/17 D. Hamilton Dep. Tr. at 34:5-8 (PDF Pg. 127).)

         Plaintiffs’ Response:

         Undisputed.

         119.     Ms. Hamilton purchased the used 2000 Alero from 94 Auto in St. Charles, Missouri

on February 24, 2012. (5ACC ¶ 164; Ex. 18, 3/13/17 D. Hamilton Dep. Tr. at 79:4-6; 25:5-7 (PDF

Pgs. 126; 129).) She paid $3,500 for it and did not receive a warranty. (5ACC ¶ 164; Ex. 18,

3/13/17 D. Hamilton Dep. Tr. at 24:20-25:2; 95:18-23 (PDF Pgs. 126; 135).)

         Plaintiffs’ Response:

         Undisputed.

         120.     Ms. Hamilton claims that the sales representative from 94 Auto made

representations that the vehicle had good gas mileage, was reliable and safe, and was in good

mechanical condition. (Id. at 85:1-13; 90:23-91:6 (PDF Pgs. 131; 132-133).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Hamilton’s testimony, but add Ms. Hamilton testified that she

bought her vehicle because she thought it was safe and in good mechanical condition. SJ Ex. 136

(Mar. 13, 2017 D. Hamilton Dep. at 89:11-14; 89:18-90:2; 90:5-7; 90:23-91:2).

         121.     Ms. Hamilton did not rely on any New GM advertisements or marketing materials

when purchasing the 2000 Alero. (Id. at 137:15-19 (PDF Pg. 144).) She did not conduct any

research on the 2000 Alero prior to purchasing the vehicle. (Id. at 84:3-7; 91:21-23 (PDF Pgs.

130; 133).)



                                                 45
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 48 of 94



         Plaintiffs’ Response:

         Undisputed.

         122.     Ms. Hamilton never experienced a moving stall, a loss of power steering, or a loss

of power assist brakes in the 2000 Alero. (Id. at 107:10-108:1 (PDF Pgs. 137-138).) The ignition

switch in her 2000 Alero did not inadvertently rotate. (Id. at 113:11-19; (PDF Pg. 140).)

         Plaintiffs’ Response:

         Undisputed.

         123.     Ms. Hamilton received the notice for Recall No. 14v400. (Id. at 110:1-5) (PDF Pg.

139).) She did not have the recall repair conducted on the 2000 Alero because she had already

stopped driving the vehicle due to the gear shift knob breaking off in November 2014. (5ACC ¶

164; Ex. 18, 3/13/17 D. Hamilton Dep. Tr. at 114:5-25(PDF Pg. 141).)

         Plaintiffs’ Response:

         Undisputed.

         124.     Ms. Hamilton gifted the 2000 Alero to her daughter in April 2016. (5ACC ¶ 164;

Ex. 18, 3/13/17 D. Hamilton Dep. Tr. at 73:2-4 (PDF Pg. 128).) Ms. Hamilton believes she put

approximately 12,000 to 13,000 miles on the 2000 Alero. (Id. at 100:1-4 (PDF Pg. 136).)

         Plaintiffs’ Response:

         Undisputed.

         125.     Cynthia Hawkins owns a used 2010 Chevrolet Cobalt subject to Recall Nos.

14v047 and 14v153. (5ACC ¶ 165; Ex. 18, 3/24/17 C. Hawkins Dep. Tr. at 7:25-8:2 (PDF Pgs.

220-221).)

         Plaintiffs’ Response:

         Undisputed.



                                                  46
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 49 of 94



         126.     Ms. Hawkins purchased the used 2010 Cobalt from South County Auto Center in

Missouri on July 23, 2013. (5ACC ¶ 165; Ex. 18, 3/24/17 C. Hawkins Dep. Tr. at 27:1-5 (PDF

Pg. 222).) She did not receive a warranty with the vehicle. (5ACC ¶ 165; Ex. 18, 3/24/17 C.

Hawkins Dep. Tr. at 110:6-8 (PDF Pg. 234).

         Plaintiffs’ Response:

         Undisputed, except as to the warranty. Ms. Hawkins’ vehicle was covered under the

powertrain warranty when she purchased it. SJ Ex. 142 (GM-MDL2543-304722463).

         127.     Prior to purchasing the 2010 Cobalt, Ms. Hawkins conducted research in the Kelley

Blue Book and J.D. Power and Associates. (5ACC ¶ 165; Ex. 18, 3/24/17 C. Hawkins Dep. Tr. at

48:13-17; (PDF Pg. 228).) She did not review any New GM or Old GM brochures or materials

prior to purchasing the vehicle. (Ex. 18, 3/24/17 C. Hawkins Dep. Tr. at 48:18-24; (PDF Pg.

228_).) Ms. Hawkins alleges in the Fifth Amended Complaint that she was told by the dealership

salesman that it was a good family car, would be easy for a teenager to drive, and that it received

good gas mileage, but at deposition she could not recall anything that the salesman said. (5ACC

¶ 165; Ex. 18, 3/24/17 C. Hawkins Dep. Tr. at 35:13-20; (PDF Pg. 224).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Hawkins’s testimony, but Plaintiffs dispute GM’s

characterization of this testimony. Ms. Hawkins testified that before she bought the Cobalt she

was “looking for a family car that [her daughter] would be safe driving in and that [her daughter]

could -- we could share.” SJ Ex. 139 (Mar. 24, 2017 C. Hawkins Dep. at 30:24-31:4). Ms.

Hawkins told the salesman they were looking for a “family-oriented car.” Id. at 35:13-17. Ms.

Hawkins testified, “When we found this car, it had -- you know, it was something that would fit

into our family budget and something that I considered a family safe car.” Id. at 32:6-14.



                                                 47
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 50 of 94



         128.     Ms. Hawkins’s 2010 Cobalt was repaired pursuant to Recalls Nos. 14v047 and

14v153 (Ex. 18, 3/24/17 C. Hawkins Dep. Tr. at 82:9-10 (PDF Pg. 233).) There is no evidence

that the ignition switch originally installed in the 2009 Cobalt had been replaced prior to the recall

repair. (Ex. 39, C Hawkins Vehicle Package at GM-MDL2543-304722463) (Ex. 40, Hawkins PFS

Q 43, Q 45 at 5).

         Plaintiffs’ Response:

         Undisputed.

         129.     Ms. Hawkins has never experienced a moving stall or a loss of power steering in

her 2010 Cobalt, and she has not experienced any mechanical issues with her 2010 Cobalt since

the recall repairs were performed. (Ex. 18, 3/24/17 C. Hawkins Dep. Tr. at 46:9-47:2 (PDF Pgs.

226-227).)

         Plaintiffs’ Response:

         Undisputed.

         130.     The 2010 Cobalt had approximately 52,000 miles on it at the time of purchase. (Id.

at 27:24-28:6 (PDF Pgs. 222-223).) The vehicle had 68,404 miles at the time the recall repair was

conducted, and as of March 2017, the vehicle had over 100,000 miles on it. (Ex. 41, 8/29/14 Jim

Trenary Automotive Group Invoice, at ELPLNTFF00008129; Ex. 18, 3/24/17 C. Hawkins Dep.

Tr. at 45:5-9; (PDF Pg. 225).)

         Plaintiffs’ Response:

         Undisputed.

         131.     Kenneth Robinson owned a 2008 Pontiac G5 subject to Recall No. 14v047.

(5ACC ¶ 166; Ex. 18, 5/9/17 K. Robinson Dep. Tr. at 8:3-9 (PDF Pg. 453).)

         Plaintiffs’ Response:



                                                  48
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 51 of 94



         Undisputed.

         132.     Mr. Robinson purchased the 2008 G5 from Westfall Odell dealership in Missouri

on September 7, 2008. (5ACC ¶ 166; Ex. 18, 5/9/17 K. Robinson Dep. Tr. at 34:21-25 (PDF Pg.

454).) He received a warranty with the vehicle. (5ACC ¶ 166; Ex. 18, 5/9/17 K. Robinson Dep.

Tr. at 59:18-22 (PDF Pg. 456).)

         Plaintiffs’ Response:

         Undisputed.

         133.     Mr. Robinson remembers the salesman talking about the vehicle’s safety. (5ACC

¶ 166; Ex. 18, 5/9/17 K. Robinson Dep. Tr. at 40:4-20 (PDF Pg. 455).) Mr. Robinson did not

review or rely on any advertisements when purchasing the 2008 G5. (Ex. 18, 5/9/17 K. Robinson

Dep. Tr. at 113:13-19 (PDF Pg. 467).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Robinson’s testimony, but dispute GM’s characterization of

it. In purchasing the car, Mr. Robinson was looking for a safe and fuel-efficient car. SJ Ex. 145

(May 9, 2017 K. Robinson Dep. at 40:17-20; 44:3-7). He wanted the best safety features there

were, and he was particularly concerned with the airbags and brakes. Id. at 44:8-16. Mr. Robinson

testified that the GM dealership salesman told him about the vehicle’s safety features, and said

“[i]t is a great car, a lot of safety features on it, the air bags, the braking, the steering, gas mileage

was great.” Id. at 40:4-16; 56:24-57:2; 44:17-24.

         134.     Mr. Robinson alleges that the 2008 G5 shut down while he was driving on multiple

occasions. (5ACC ¶ 166; Ex. 18, 5/9/17 K. Robinson Dep. Tr. at 67:8-20; 70:21-71:11 (PDF Pgs.

460; 461-462).) He does not recall the position of the ignition switch during those occasions. (Ex.

18, 5/9/17 K. Robinson Dep. Tr. at 72:10-13 (PDF Pg. 463).)



                                                   49
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 52 of 94



         Plaintiffs’ Response:

         Undisputed.

         135.     Mr. Robinson sold the 2008 G5 in May 2013, prior to the announcement of Recall

No. 14v047. (Ex. 18, 5/9/17 K. Robinson Dep. Tr. at 65:25-66:5 (PDF Pgs. 458-459).) Mr.

Robinson’s vehicle had approximately 88,000 miles on it when he sold it in May, 2013. (Ex. 42,

K. Robinson Vehicle Package at GM-MDL-2543-305118316’) The subsequent owner had the

2008 G5 repaired pursuant to Recall 14v047 in April 2014. (Id. at GM-MDL2543-305118315.)

Mr. Robinson testified that, during his entire ownership of the subject vehicle, it contained the

same ignition switch that was originally installed in the vehicle. (Ex. 18, 5/9/17 K. Robinson Dep.

Tr. at 64:13-21 (PDF Pg. 457).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Mr. Robinson traded the vehicle in May 2013 or its mileage

at trade in, but Plaintiffs dispute GM’s contention that Mr. Robinson’s vehicle contained the same

ignition switch during his ownership of it. According to GM’s records, the ignition switch was

replaced in April 2013. SJ Ex. 146 (GM-MDL2543-305118316, 305118322, 305118335-337).

The vehicle’s ignition switch was replaced again, this time under the recall, in August 2014, after

Mr. Robinson no longer owned it. Id. (GM-MDL2543-305118316, 305118321, 305118326-331).

         136.      Ronald Robinson owns a used 2010 Chevrolet Impala subject to Recall No.

14v355. (5ACC ¶ 167; Ex. 18, 3/21/17 R. Robinson Dep. Tr. at 10:11-13 (PDF Pg. 147).)

         Plaintiffs’ Response:

         Undisputed.




                                                50
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 53 of 94



         137.     Mr. Robinson purchased the used 2010 Impala from Enterprising Leasing in

Missouri in June 2011. (5ACC ¶ 167; Ex. 18, 3/21/17 R. Robinson Dep. Tr. at 42:12-18 (PDF Pg.

152).)

         Plaintiffs’ Response:

         Undisputed.

         138.     When asked “[w]hat were you looking for when you went to Enterprise to purchase

a vehicle in June of 2011,” Mr. Robinson testified that he “was looking for low mileage and what

I would consider a decent price.” (Ex. 18, 3/21/17 R. Robinson Dep. Tr. at 59:23-60:3 (PDF Pgs.

154-155).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Robinson’s testimony, but Plaintiffs dispute GM’s contention

that these were Mr. Robinson’s only considerations in buying the Impala. Mr. Robinson was

attracted to the vehicle “because of the advertisement of seeing the GM products; the price looked

decent.” SJ Ex. 148 (Mar. 21, 2017 R. Robinson Dep. at 55:23-56:2). Mr. Robinson also testified

that safety and price were both important to him in purchasing the vehicle, and that “at the time of

purchase I assumed that it was a reliable, safe vehicle.” Id. at 107:8-108:11; 110:3-17; 118:23-

119:2.

         139.          Mr. Robinson alleges that email and television advertisements highlighting the

Impala’s “quality” positively impacted his decision to purchase the vehicle. (5ACC ¶ 167; Ex. 18,

3/21/17 R. Robinson Dep. Tr. at 33:22-34:2 (PDF Pgs. 148-149).) He does not believe there was

anything untruthful in that advertising. (Id. at 34:3-34:12 (PDF Pg. 149).)

         Plaintiffs’ Response:




                                                     51
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 54 of 94



         Plaintiffs dispute GM’s characterization of Mr. Robinson’s testimony regarding the

advertisements he viewed and relied on before buying his Impala. Mr. Robinson testified that he

“viewed e-mail advertising highlighting the quality of the GM product and that positively impacted

[his] decision to buy the car.” SJ Ex. 148 (Mar. 21, 2017 R. Robinson Dep. at 33:22-34:2); SJ Ex.

151 (R. Robinson PFS Q 433 at ELPLNTFF00017001). Mr. Robinson saw GM television

commercials advertising that GM makes good products and that GM stands behind its products,

and while he thought they were true at the time, he no longer does. SJ Ex. 148 (Mar. 21, 2017 R.

Robinson Dep. at 62:5-21; 63:6-11). He believes these GM commercials were false with regard

to the quality of the GM product. Id. at 62:22-63:5; 64:9-14; 67:17-68:3; 133:22-134:22. These

ads made him feel comfortable buying the Impala. Id. at 64:5-8. When asked whether he could

point to specific GM advertisements with untruthful statements, Mr. Robinson testified, “they’re

speaking about how safe the cars are, putting the consumer first, and from all that I’ve read, I don’t

see that as being truthful.” Id. at 141:14-23.

         140.     Prior to the purchase, Mr. Robinson discussed the vehicle with his brother-in-law,

who is in the auto repair business. (Ex. 18, 3/21/17 R. Robinson Dep. Tr. at 36:5-9 (PDF Pg. 151).)

He believes that he may have also done research on Kelley Blue Book and other used car websites.

(Id. at 60:18-25 (PDF Pg. 155).)

         Plaintiffs’ Response:

         Undisputed.

         141.     Mr. Robinson’s 2010 Impala was repaired pursuant to Recall No. 14v355. (Id. at

65:7-11 (PDF Pg. 156).)

         Plaintiffs’ Response:

         Undisputed.



                                                  52
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 55 of 94



         142.     Mr. Robinson has never experienced an ignition switch-related event in his 2010

Impala. (Id. at 77:9-17 (PDF Pg. 157).)

         Plaintiffs’ Response:

         Undisputed.

         143.     The 2010 Impala had approximately 25,000 miles on it at the time of purchase. (Id.

at 35:2-4 (PDF Pg. 150).) The vehicle had 77,029 at the time the recall repair was conducted, and

as of March 2017, the vehicle had approximately 105,000 miles on it. (Ex. 43, 11/20/14 Chevrolet

Weber Invoice at ELPLNTFF00008159; Ex. 18, 3/21/17 R. Robinson Dep. Tr. at 55:7-9 (PDF Pg.

153).) Mr. Robinson continues to drive the vehicle. (Ex. 18, 3/21/17 R. Robinson Dep. Tr. at

81:2-4 (PDF Pg. 159).)

         Plaintiffs’ Response:

         Undisputed.

         144.     Mario Stefano owns a used 2011 Chevrolet Camaro subject to Recall No. 14v346.

(5ACC ¶ 168; Ex. 18, 4/14/17 M. Stefano Dep. Tr. at 8:18-24 (PDF Pg. 322).)

         Plaintiffs’ Response:

         Undisputed, except to note that Mr. Stefano purchased the vehicle certified pre-owned from

the GM dealership Dave Sinclair Buick GMC Truck. SJ Ex. 158 (Apr. 14, 2017 M. Stefano Dep.

at 43:16-44:1); SJ Ex. 159 (ELPLNTFF00013479).

         145.     Mr. Stefano purchased the used 2011 Camaro from Dave Sinclair Buick GMC

Truck in St. Louis, Missouri on May 14, 2013. (5ACC ¶ 168; Ex. 18, 4/14/17 M. Stefano Dep.

Tr. at 43:16-44:1 (PDF Pgs. 327-328).) He received a warranty with the vehicle. (5ACC ¶ 168;

Ex. 18, 4/14/17 M. Stefano Dep. Tr. at 79:17-23 (PDF Pg. 337).)

         Plaintiffs’ Response:



                                                  53
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 56 of 94



         Undisputed, except to note that Mr. Stefano purchased the vehicle certified pre-owned from

the GM dealership Dave Sinclair Buick GMC Truck. SJ Ex. 158 (Apr. 14, 2017 M. Stefano Dep.

at 43:16-44:1); SJ Ex. 159 (ELPLNTFF00013479).

         146.     When he purchased the vehicle, Mr. Stefano testified he was looking only at

Camaros. (Ex. 18, 4/14/17 M. Stefano Dep. Tr. at 56:10-13 (PDF Pg. 332).) When asked “why

did you buy the subject vehicle,” Mr. Stefano emphasized he and his wife’s enjoyment of Camaros:

         Because it is a vehicle that my wife and I enjoy. We’ve always enjoyed Camaros. It was
         everything that she wanted in a car, we thought, and the dealership is somewhere that we
         frequent for buying our vehicles. So this is our second one buying from there, and our
         daughter’s bought one from there, and you just kind of make a habit of buying from the
         same place.

(Id. at 55:18-56:2 (PDF Pgs. 331-332).) Mr. Stefano testified that he and his wife had a long-

running interest in Camaros:

         Well, we would like to, but you know, it’s -- it’s a love my wife has for these cars that she
         loves Camaros. She’s had them for so long, and she’s driven them for many years. She had
         when she was a kid one of the -- one of the old Camaros. It was somewhere in the late ’70s
         Camaro, and then she got one of the IROC Camaros. This was before we were together.

         And then when we were together she had a 2010 Camaro, and now she’s got the 2011, and
         so it’s always been something that she loves, and we try and support each other by getting
         vehicles that we like. Because it’s – it’s -- you know, you want to have something you
         enjoy, you know, and that’s important to us.

(Id. at 21:12-22:1 (PDF Pgs. 324-325).) Given the couple’s shared enjoyment of Camaros, Mr.

Stefano testified that he did no research before buying and that the purchase was “completely

impulse.” (Id. at 62:6-23 (PDF Pg. 336).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Mr. Stefano and his wife have had a long running interest in

Camaros, but Plaintiffs dispute the characterization of this testimony as meaning the Stefanos

purchased the vehicle on a whim. Mr. Stefano testified they purchased the vehicle, “[b]ecause it is

a vehicle that my wife and I enjoy. We’ve always enjoyed Camaros. It was everything that she

                                                  54
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 57 of 94



wanted in a car, we thought, and the dealership is somewhere that we frequent for buying our

vehicles.” SJ Ex. 158 (Apr. 14, 2017 M. Stefano Dep. at 55:18-24). Mr. Stefano’s prior GM

patronage and experience influenced his expectation for the vehicle, testifying, “[i]t should be a

quality product. We’ve always had good products from you guys before -- not you in particular

but from the company, but now we’re looking at our car is not the quality that we’ve always come

to expect when we bought those.” Id. at 29:6-30:14. With regard to purchasing the vehicle

certified pre-owned, Mr. Stefano testified, “you walk into the dealer and they give you that paper

that says it’s certified and we’ve looked at it and we’ve hired a mechanic that has gone through

schooling and been taught to look at everything, and this vehicle is perfect but it’s not. So shouldn’t

a -- I don’t know if I can ask you that, but I mean to me I think that when you fill out a sheet that

says that this vehicle is certified and it’s just like new again, that vehicle should be just like new

again. That’s them standing behind their vehicle.” Id. at 62:24-63:14. With regard to the safety

features he was looking for, Mr. Stefano testified, “[t]he Camaro is a very safe-built car, you know.

It’s got a solid body to it, and the build of the frame is almost looks like a roll cage in there, you

know. So it’s got good safety ratings from what I understand.” Id. at 60:9-15.

         147.     Mr. Stefano testified that he and his wife were looking specifically for a Camaro

that was black or silver, with a certain sized motor, a sunroof, leather, heated seats, the “rally

package,” remote start, a switchblade key, adjustable seats, adjustable steering wheel, and a stereo

package. (Id. at 50:7-18; 59:17-60:8 (PDF Pgs. 329; 334-335).)

         Plaintiffs’ Response:

         Undisputed.

         148.     New GM advertisements did not have any effect on Mr. Stefano’s decision to

purchase the 2011 Camaro. (Id. at 115:23-116:1 (PDF Pgs. 342-343).)



                                                  55
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 58 of 94



         Plaintiffs’ Response:

         Plaintiffs do not dispute that Mr. Stefano did not rely on GM advertisements in purchasing

the Camaro, but Mr. Stefano’s prior GM patronage and experience influenced his expectation for

the vehicle, testifying, “[i]t should be a quality product. We’ve always had good products from

you guys before -- not you in particular but from the company, but now we’re looking at our car

is not the quality that we’ve always come to expect when we bought those.” SJ Ex. 158 (Apr. 14,

2017 M. Stefano Dep. at 55:18-24; 29:6-30:14). With regard to purchasing the vehicle certified

pre-owned, Mr. Stefano testified, “you walk into the dealer and they give you that paper that says

it’s certified and we’ve looked at it and we’ve hired a mechanic that has gone through schooling

and been taught to look at everything, and this vehicle is perfect but it’s not. So shouldn’t a -- I

don’t know if I can ask you that, but I mean to me I think that when you fill out a sheet that says

that this vehicle is certified and it’s just like new again, that vehicle should be just like new again.

That’s them standing behind their vehicle.” Id. at 62:24-63:14. With regard to the safety features

he was looking for, Mr. Stefano testified, “[t]he Camaro is a very safe-built car, you know. It’s got

a solid body to it, and the build of the frame is almost looks like a roll cage in there, you know. So

it’s got good safety ratings from what I understand.” Id. at 60:9-15.

         149.     Mr. Stefano’s 2011 Camaro was repaired pursuant to Recall No. 14v346. (Id. at

86:5-8 (PDF Pg. 338).)

         Plaintiffs’ Response:

         Undisputed.

         150.     Mr. Stefano alleges he experienced only one event where he lost power, which

occurred “four years ago, three years ago, something like that,” (id. at 53:8-21; 92:8-94:23 (PDF

Pgs. 330; 339-341)) before his vehicle was repaired. Mr. Stefano believed the incident was caused



                                                  56
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 59 of 94



by a faulty battery in the vehicle’s key fob, and he has not had problems since the key fob battery

was replaced. (Id. at 92:15-94:23 (PDF Pgs. 339-341).)

         Plaintiffs’ Response:

         Disputed. Mr. Stefano testified he does not know when he lost power in the Camaro. SJ

Ex. 158 (Apr. 14, 2017 M. Stefano Dep. at 52:18-53:4; 93:1-9). He was specifically asked if the

incident occurred prior to receiving the recall notice, and again answered that he did not recall

when it happened. Id. Mr. Stefano also testified about a similar incident where he lost power

while driving his Challenger:

         Q: “What are you referring to?”

         A: “The Challenger when I was driving down the highway just about the same area,

         actually, 155, it just dies while we were driving, and it said, No key fob in range. And

         Chrysler said that they didn’t know anything about it, but the battery basically died on the

         key fob and it’s a push start, you know, so that was something that I guess they fixed, but

         yeah, it just didn’t have the range and it died.

         Q: “When was that incident?”

         A: “Oh, I guess four years ago, three years ago, something like that.”

Id. at 53:8-21.

         151.     The 2011 Camaro had 31,703 miles on it at the time of purchase. (Id. at 42:19-21

(PDF Pg. 326).) The vehicle had 43,109 miles on it at the time the recall repair was conducted,

and as of November 2016, the vehicle had 56,867 miles on it. (Ex. 44, 9/19/14 Repair Order at

ELPLNTFF00013478; Ex. 18, 4/14/17 M. Stefano Dep. Tr. at 42:22-43:2 (PDF Pgs. 326-327).)

         Plaintiffs’ Response:

         Undisputed.



                                                  57
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 60 of 94



         152.     Mr. Stefano regularly displays the 2011 Camaro at car shows. (Id. at 20:12-22

(PDF Pg. 323).) He and his wife are considering purchasing another Camaro. (Id. at 57:21-23;

62:12-19) (PDF Pgs. 333; 336).)

         Plaintiffs’ Response:

         Undisputed, but Plaintiffs clarify that Mr. Stefano’s full testimony was, “[w]e’re actually

thinking about getting another one, and we’re just not sure, you know.” SJ Ex. 158 (Apr. 14, 2017

M. Stefano Dep. at 57:21-23).

         153.     Christopher Tinen owned a 2010 Acadia subject to Recall No. 14v118. (5ACC ¶

169; Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 28:6-15 (PDF Pg. 274).)

         Plaintiffs’ Response:

         Undisputed.

         154.     Mr. Tinen purchased the 2010 Acadia from the Bommarito dealership in Ellisville,

Missouri on February 22, 2010. (5ACC ¶ 169; Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 28:21-23;

53:12-25 (PDF Pgs. 274; 282).)

         Plaintiffs’ Response:

         Undisputed.

         155.     Mr. Tinen paid $32,080.27 for the 2010 Acadia. (Ex. 18, 4/13/17 C. Tinen Dep.

Tr. at 29:19-21 (PDF Pg. 275).) He received a warranty with the vehicle. (5ACC ¶ 169; Ex. 18,

4/13/17 C. Tinen Dep. Tr. at 89:14-16 (PDF Pg. 288).)

         Plaintiffs’ Response:

         Undisputed.

         156.     Prior to purchasing the vehicle, Mr. Tinen alleged that he reviewed Old GM or New

GM advertisements. (5ACC ¶ 169; Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 117:10-17 (PDF Pg.



                                                 58
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 61 of 94



293).) Mr. Tinen claims to have seen advertising with general themes of dependability and

performance, but did not identify whether that advertising was Old GM or New GM, could not

recall if these advertisements were about the vehicle he purchased, and could not recall whether

he relied on any such themes or statements. (Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 117:18-119:5,

122:1-3) (PDF Pgs. 293-296).) Mr. Tinen could not identify any representations that he believed

were untrue. (Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 122:4-:21) (PDF Pg. 296).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Mr. Tinen viewed GM advertisements, but Plaintiffs dispute

GM’s characterization of Mr. Tinen’s testimony about this. Mr. Tinen reviewed information about

the features and benefits of the vehicle on the GM website before purchase. SJ Ex. 164 (Apr. 13,

2017 C. Tinen Dep. at 45:14-46:1). He also reviewed the Acadia brochure. Id. at 50:3-13. Mr.

Tinen reviewed GM advertisements that influenced his decision to purchase the vehicle, testifying,

“[a]t the time I believe there was a TV commercial by General Motors touting dependability and

performance.” Id. at 117:10-21. These advertisements also reinforced safety as a topic. Id. at

118:11-20. Mr. Tinen recalls seeing GM advertisements in 2009 that related to dependability,

performance, and safety, testifying, “my feeling the message was by buying American, you’re not

only saving jobs, but you have got a dependable, safe car, and we stand behind it as the new GMC

or the new GM. There was some reference to the new GM behind it.” Id. at 119:12-120:5. Mr.

Tinen relied on these GM advertisements. Id. at 121:19-20. The GM dealership salesman also told

him about the vehicle’s fuel economy, performance, and dependability. Id. at 58:16-21.

         157.     Mr. Tinen also conducted research in the newspaper, Kelley Blue Book, dealership

websites, and visited at least one auto show. (Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 29:24-30:6;

31:4; 46:8; 47:4-10; 50:17-51:1 (PDF Pgs. 275-276; 277; 278; 279; 280-281).) He alleges that he



                                                 59
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 62 of 94



was told about the vehicle’s fuel economy, performance, and dependability by the sales

representative at Bommarito. (5ACC ¶ 169; Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 58:16-21 (PDF

Pg. 283).)

         Plaintiffs’ Response:

         Undisputed.

         158.     Mr. Tinen’s vehicle had over 52,000 miles on it when he traded it in. (Ex. 45, C.

Tinen Vehicle Package at GM-MDL-2543-305119203.)

         Plaintiffs’ Response:

         Undisputed.

         159.     Mr. Tinen alleges that on several occasions the side impact airbag light in the 2010

Acadia flickered, but does not know how many times this occurred. (Ex. 18, 4/13/17 C. Tinen

Dep. Tr. at 97:18-98:3 (PDF Pgs. 291-292).)

         Plaintiffs’ Response:

         Undisputed.

         160.     Mr. Tinen sold his 2010 Acadia in April 2012, prior to the announcement of Recall

No. 14v118. (Ex. 18, 4/13/17 C. Tinen Dep. Tr. at 70:23-71:1; 95:13-96:1 (PDF Pgs. 286-287;

289-290).) The subsequent owner had the 2010 Acadia repaired pursuant to Recall No. 14v118.

(Ex. 46, C. Tinen Warranty History at GM-MDL2543-107571944-45.)

         Plaintiffs’ Response:

         Undisputed.

         161.     Patrice Witherspoon owns a 2006 Saturn Ion subject to Recall Nos. 14v047 and

14v153. (5ACC ¶ 170; Ex. 18, 5/31/17 P. Witherspoon Dep. Tr. at 13:4-6 (PDF Pg. 486).)

         Plaintiffs’ Response:



                                                   60
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 63 of 94



         Undisputed.

         162.     Ms. Witherspoon purchased the 2006 Ion from Saturn of Blue Springs in 2005.

(5ACC ¶ 170; Ex. 18, 5/31/17 P. Witherspoon Dep. Tr. at 14:18-19; 88:23-89:4 (PDF Pgs. 487;

497-498).)      She received a warranty with the vehicle.      (5ACC ¶ 170; Ex. 18, 5/31/17 P.

Witherspoon Dep. Tr. at 109:9-19 (PDF Pg. 502).)

         Plaintiffs’ Response:

         Undisputed.

         163.     Ms. Witherspoon recalls seeing Saturn television advertisements that she

interpreted as indicating the vehicle was safe. (5ACC ¶ 170; Ex. 18, 5/31/17 P. Witherspoon Dep.

Tr. at 54:12-55:20 (PDF Pgs. 488-489).) She does not claim the advertisements made any

statements, but rather depicted vehicles being hit with a baseball bat or shopping cart, which she

asserts gave her the impression of safety. (Ex. 18 5/31/17 P. Witherspoon Dep. Tr. at 54:12-55:20

(PDF Pgs. 488-489).) She also claims the Saturn salesman indicated that the vehicle was safe.

(5ACC ¶ 170; Ex. 18, 5/31/17 P. Witherspoon Dep. Tr. at 60:5-17 (PDF Pg. 490).)

         Plaintiffs’ Response:

         Plaintiffs dispute GM’s characterization of Ms. Witherspoon’s testimony regarding the

GM advertisements and representations she saw and heard. Ms. Witherspoon “reviewed GM’s

Web page and other Internet websites discussing the Saturn ION prior to her purchase and believed

that the vehicle was safe and reliable based on her review,” and she “believed her vehicle was safe

and defect-free when she purchased it.” SJ Ex. 168 (May 31, 2017 P. Witherspoon Dep. at 45:22-

46:7). When she visited GM’s website before buying the car, she testified that she “[l]ooked to

see what they said in terms of safety and I think like stars that they gave a certain vehicle.” Id. at

103:13-16. She believes the GM website statements that the vehicle was safe and reliable were



                                                 61
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 64 of 94



untrue. Id. at 46:8-24. Ms. Witherspoon also saw Saturn television advertisements that stated its

vehicles were safe. Id. at 54:4-11. She testified, “I remember a specific commercial where it

showed the Saturn ION and it had different things like hitting the vehicle, like a baseball bat,

shopping cart ran into it. It was just different items. That was the whole gimmick to show that the

car would be durable and not be able to cause harm to it easily. That’s the one specific commercial

I remember.” Id. at 54:19-55:5. She testified this commercial was untrue or misleading “because

the implied [sic] is that it’s a safe vehicle and it wasn’t.” Id. at 55:6-20. The GM dealership

salesman told Witherspoon that her vehicle was safe and reliable, and he specifically discussed the

front airbags with her. Id. at 60:5-21. She believes the car was not in fact safe and reliable because

of the defects in the car and “[b]ecause the vehicle would turn off while driving. That was

potentially deadly. Also, the vehicle you couldn’t steer if it were to shut off, which is potentially

deadly,” and “I feel also the fact that I repetitively brought the vehicle in complaining of those

issues and nothing was done timely also was unsafe.” Id. at 61:3-62:9. She testified, “[it] was

mostly the advertisements that were running at the time about the Saturn made me look into Saturn,

and then also I did comparisons to other four-door vehicles in terms of cost. This was going to be

my first vehicle, so I did a lot of research to narrow it down to the Saturn.” Id. at 87:8-17.

         164.     Ms. Witherspoon conducted internet research and visited the Old GM website in

advance of her purchase. (5ACC ¶ 170; Ex. 18, 5/31/17 P. Witherspoon Dep. Tr. at 102:16-104:6

(PDF Pgs. 499-501).)

         Plaintiffs’ Response:

         Undisputed, but Plaintiffs note their response to paragraph 163, supra, contains a more

complete discussion of the online representations Ms. Witherspoon viewed.




                                                 62
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 65 of 94



         165.     Ms. Witherspoon alleges that her vehicle shut off on several occasions while

driving. (5ACC ¶ 170; Ex. 18, 5/31/17 P. Witherspoon Dep. Tr. at 62:18-63:16 (PDF Pgs. 491-

492).) On each of those occasions, however, the ignition key was in the “run” position. (5ACC ¶

170; Ex. 18, 5/31/17 P. Witherspoon Dep. Tr. at 63:12-16 (PDF Pg. 492).) Furthermore, no one

has ever told her that these incidents were related to the ignition switch defect. (Ex. 18, 5/31/17

P. Witherspoon Dep. Tr. at 118:18-119:4 (PDF Pgs. 504-505).) Ms. Witherspoon does not recall

ever driving her vehicle with the power steering warning light illuminated. (Id. at 140:7-16 (PDF

Pg. 506).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Witherspoon’s testimony, but Plaintiffs dispute GM’s

suggestion that her ignition-related problems were unrelated to the ignition switch defect. GM

acknowledged these problems were related to the defect when it reimbursed Ms. Witherspoon for

two separate out-of-pocket ignition-related repairs—one conducted on February 6, 2013, and the

other on July 15, 2013, at Molle Chevrolet—after GM announced the ignition switch recall. SJ Ex.

174 (ELPLNTFF0009319); SJ Ex. 175 (ELPLNTFF00015417-420); SJ Ex. 168 (May 31, 2017 P.

Witherspoon Dep. at 135:14-23).

         Plaintiffs also dispute GM’s suggestion that the power steering defect did not manifest in

Ms. Witherspoon’s vehicle. Ms. Witherspoon could not recall whether the power steering warning

light ever came on. SJ Ex. 168 (May 31, 2017 P. Witherspoon Dep. at 140:7-13). But GM records

show that the GM dealership actually repaired her vehicle in November 2011 under the same field

action/tech bulletin for a power steering defect (No. 10187) that GM eventually sent her a recall

notice about in June 2012. SJ Ex. 172 (GM-MDL2543-305118727, 305118733); SJ Ex. 171 (GM-

MDL2543-305154066-070); SJ Ex. 173 (ELPLNTFFF00009318). This recall notice indicated the



                                                63
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 66 of 94



recall repair was only required if the defect had manifested, which according to Ms. Witherspoon’s

records, it had. SJ Ex. 173 (ELPLNTFFF00009318); SJ Ex. 171 (GM-MDL2543-305154066-

070).

         166.     There were 136,446 miles on the 2006 Ion at the time the recall repair was

conducted, and approximately 175,000 to 180,000 miles on it as of May 2017. (Ex. 47, 6/21/14

Molle Chevrolet invoice, at ELPLNTFF00009320; 5ACC ¶ 170; Ex. 18, 5/31/17 P. Witherspoon

Dep. Tr. at 55:21-23 (PDF Pg. 489).)

         Plaintiffs’ Response:

         Undisputed.

         167.     Ms. Witherspoon’s 2006 Ion was repaired pursuant to Recall Nos. 14v047 and

14v153. (Ex. 18, 5/31/17 P. Witherspoon Dep. Tr. at 115:12-24; 153:7-10 (PDF Pgs. 503; 507).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that these recall repairs were conducted on Ms. Witherspoon’s

vehicle, but Ms. Witherspoon cannot attest to the effectiveness of these repairs. She testified, “I’m

even not aware now whether or not the problem is actually, truly fixed because, like you stated,

some people that had the vehicle, it never manifest, so I can only go by what GM has told me now

in terms of the repair. I’m not completely aware whether or not that’s true or not.” SJ Ex. 168

(May 31, 2017 P. Witherspoon Dep. at 148:21-149:12).

         168.     Ms. Witherspoon has not had an ignition switch issue since her 2006 Ion was

repaired. (Id. at 115:12-24 (PDF Pg. 503).)

         Plaintiffs’ Response:

         Undisputed.

         E.       Texas Plaintiffs.



                                                 64
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 67 of 94



         169.     Gareebah Al-Ghamdi owned a used 2004 Chevrolet Impala subject to Recall No.

14v400. (5ACC ¶ 240; Ex. 18, 5/5/2017 G. Al-Ghamdi Dep. Tr. at 7:13-17 (PDF Pg. 426).)

         Plaintiffs’ Response:

         Undisputed.

         170.     Ms. Al-Ghamdi purchased her 2004 Impala from Auto Expo used car lot in San

Antonio, Texas on September 7, 2009. (5ACC ¶ 240; Ex. 18, 5/5/2017 G. Al-Ghamdi Dep. Tr. at

20:2-24 (PDF Pg. 427).) She paid $12,999 for the 2004 Impala. (Id. at 26:2-4 (PDF Pg. 430).)

She did not receive a warranty. (Id. at 127:20-22 (PDF Pg. 446).)

         Plaintiffs’ Response:

         Undisputed.

         171.     Ms. Al-Ghamdi alleges she chose the Impala because of its reliability and because

her family members had had good experiences with Chevrolets. (Id. at 38:23-24; 32:13-18; 33:2-

15 (PDF Pgs. 437; 433; 434).) When Ms. Al-Ghamdi shopped for her 2004 Impala, she had her

stepfather with her who “is very knowledgeable on vehicles, and he can fix anything.” (Id. at 24:8-

14, 79:13-23 (PDF Pgs. 428; 443).) Her stepfather accompanied her on trips to the dealerships,

test drove the Impala, and negotiated its price with the dealership. (Id. at 24:8-14, 25:4-7, 26:2-13

(PDF Pgs. 428; 429; 430).) While Ms. Al-Ghamdi said she wanted a reliable car, she relied on her

stepfather to determine this, as he discussed “status of the vehicles, maintenance, and things of that

sort” with the dealerships. (Id. at 32:13-18, 38:9-19 (PDF Pgs. 433; 437).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Al-ghamdi’s testimony, but Plaintiffs dispute GM’s

suggestion that she or her stepfather were GM vehicle experts or that they could have possibly

uncovered the ignition switch defect at any point before GM finally disclosed it publically in 2014.



                                                 65
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 68 of 94



Ms. Al-ghamdi testified that no one, including her stepfather, indicated to her that her ignition

switch might be an issue in her vehicle and that “[o]nce GM did release that information, it was

just kind of like a light bulb, okay, here it is, you know, this has to be the reason.” SJ Ex. 177

(May 5, 2017 G. Al-ghamdi Dep. at 102:14-103:4). Ms. Al-ghamdi repeatedly testified about her

stepfather’s attempts to diagnose the shutdown problem, including taking it to Advanced Auto

Parts several times for diagnosis, but the shop could not identify the shutdown cause either. Id. at

65:24-66:13; 71:19-72:6; 139:5-140:12).

         172.     Ms. Al-Ghamdi used the internet to research vehicles (mainly Craigslist.com) and

did not receive or review any advertising from New GM or Chevrolet before purchasing the 2004

Impala. (Id. at 34:20-24; 36:6-13 (PDF Pgs. 435; 436).)

         Plaintiffs’ Response:

         Undisputed.

         173.     Ms. Al-Ghamdi alleges that she experienced multiple moving stalls in her Impala.

(5ACC ¶ 240; Ex. 18, 5/5/2017 G. Al-Ghamdi Dep. Tr. at 59:8-10 (PDF Pg. 442).) She testified

that the ignition switch was in the “on” position during the first incident, and does not know the

position of the switch for any other incident. (Ex. 18, 5/5/2017 G. Al-Ghamdi Dep. Tr. at 100:11-

101:9 (PDF Pgs. 444-445).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Al-ghamdi’s testimony about the repeated shutdown events

she experienced, but Plaintiffs dispute GM’s characterization of her testimony regarding the key’s

position in these events. Ms. Al-ghamdi experienced 20 or more shutdown events. SJ Ex. 177

(May 5, 2017 G. Al-ghamdi Dep. at 59:8-10). In her plaintiff fact sheet, Ms. Al-ghamdi testified

that in the May 2012 incident, “[t]he vehicle was off but the key was still in the on position so I



                                                 66
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 69 of 94



turned it all the way off,” and “I made sure that the vehicle switch or the ignition was all the way

off because I didn’t want -- when this happened, I thought maybe the engine -- something was

wrong with the engine and I didn’t want to restart the vehicle and run the risk of doing more

damage than good.” Id. at 61:21-62:4; 63:14-21 (emphasis added). Ms. Al-ghamdi repeatedly

testified that she did not know the key position in the other shutdown incidents because “[w]hen

you’re in a position like that and your vehicle loses power, your concern is not what is the position

of the vehicle. It’s how do I get out of this situation and how do I get out of it avoiding a collision

or possibly losing my life because I’m going so fast and the vehicle just shuts off.” Id. at 70:7-10;

80:2-13; 81:20-22. In all of her shutdown incidents, including the May 2012 incident, Ms. Al-

ghamdi believes it is possible the key was in the accessory position. Id. at 168:21-169:9.

         174.     Ms. Al-Ghamdi received several recall notices in the mail. (Id. at 31:4-25 (PDF

Pg. 432).) Nevertheless, she chose not to have the recall repair conducted on her 2004 Impala.

(Id. at 30:5-7, 32:1-3 (PDF Pgs. 431; 433).) She alleges that she did not have the recall repair

performed because by the time the parts became available she was looking into purchasing a new

vehicle. (Id. at 40:8-18.) Ms. Al-Ghamdi believes it is common knowledge that vehicles can be

recalled for defects, and she was personally aware that vehicles could be recalled for defects prior

to her purchase of the 2004 Impala. (Id. at 44:1-13 (PDF Pg. 440.)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Ms. Al-ghamdi received the ignition switch recall notice or

that she did not take her vehicle in for the recall repair, but Plaintiffs dispute GM’s characterization

for why she did not do so. After a shutdown incident in early summer 2014, Ms. Al-ghamdi decided

to buy another vehicle because she felt it was unsafe to continue driving the Impala. SJ Ex. 177

(May 5, 2017 G. Al-ghamdi Dep. at 86:10-22; 90:11-13; 157:8-15). In September 2014, she



                                                  67
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 70 of 94



purchased another used vehicle. Id. at 40:8-20. During this time in 2014, the recall repair parts

were unavailable and Ms. Al-ghamdi testified, “I would have preferred that parts would have been

made available when the recall notice that I received in the mail came out, but they weren’t.” Id.

at 157:3-15.

         Plaintiffs do not dispute Ms. Al-ghamdi’s testimony regarding her knowledge of recalls.

         175.     The 2004 Impala had approximately 80,000 miles when Ms. Al-Ghamdi purchased

it, and she put approximately 100,000 additional miles on it. (Id. at 54:1-16 (PDF Pg. 441).) She

sold the vehicle in April 2017 to a family member. (Id. at 39:1-24 (PDF Pg. 438).)

         Plaintiffs’ Response:

         Undisputed.

         176.     Dawn Bacon owns a used 2006 Cadillac CTS subject to Recall No. 14v394.

(5ACC ¶ 241; Ex. 18, 3/28/17 D. Bacon Dep. Tr. at 9:8-10 (PDF Pg. 300).)

         Plaintiffs’ Response:

         Undisputed.

         177.     Ms. Bacon purchased her used 2006 CTS from her former stepfather on January

13, 2013. (Ex. 18, 3/28/17 D. Bacon Dep. Tr. at 22:14-23; 175:4-10 (PDF Pgs. 302; 318).) She

did not receive a warranty. (5ACC ¶ 241; Ex. 18, 3/28/17 D. Bacon Dep. Tr. at 47:4-6 (PDF Pg.

306).)

         Plaintiffs’ Response:

         Undisputed.

         178.     Ms. Bacon testified that she remembered advertisements indicating the CTS was

“first in its class in safety” when she purchased the vehicle. (Id. at 30:13-22, 36:5-11.)

         Plaintiffs’ Response:



                                                 68
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 71 of 94



         Plaintiffs do not dispute Ms. Bacon’s testimony, but add that before she purchased her car,

Ms. Bacon’s former father-in-law, a GM dealership salesman, also told her it was a good, safe car.

SJ Ex. 180 (Mar. 28, 2017 D. Bacon Dep. at 30:13-22; 31:19-33:20). Ms. Bacon also testified that

she thought about how the CTS was supposed to be safe for its class when she was purchasing the

vehicle. Id. at 36:5-11.

         179.     Ms. Bacon alleges that her CTS turned off while she was driving on approximately

seven or eight occasions. (5ACC ¶ 241; Ex. 18, 3/28/17 D. Bacon Dep. Tr. at 66:20-23 (PDF Pg.

311).)

         Plaintiffs’ Response:

         Undisputed.

         180.     She admits that she has known of the recall since October 2015 at the latest and has

received a recall notice. (Ex. 18, 3/28/17 D. Bacon Dep. Tr. at 54:13-57:4 (PDF Pgs. 307-310).)

Nevertheless, Ms. Bacon chose not to have the repair performed and stopped driving the vehicle

in April 2016, approximately nineteen months after the recall was announced in September 2014.

(Id. at 88:14-89:14; 91:7-17 (PDF Pgs. 312-313; 314).) Ms. Bacon still owns the 2006 CTS. (Id.

at 20:10-14 (PDF Pg. 301).)

         Plaintiffs’ Response:

         Plaintiffs dispute GM’s contention that Ms. Bacon knew about the ignition switch recall

and received a recall notice in October 2015. Ms. Bacon cannot recall when she first learned about

the ignition switch defect, and GM’s records show that GM did not mail the ignition switch recall

notice to Ms. Bacon until November 2016, while the previous notices were mailed to the car’s

former owner, Mike Zoller. SJ Ex. 180 (Mar. 28, 2017 D. Bacon Dep. at 160:2-161:21); SJ Ex.

183 (GM-MDL2543-305148958-964).



                                                   69
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 72 of 94



         Plaintiffs do not dispute the date that Ms. Bacon stopped driving the vehicle or the fact that

the vehicle has not been repaired under the recall, but Plaintiffs do dispute GM’s characterization

of Ms. Bacon’s testimony regarding the recall repair. Ms. Bacon is keeping the CTS for now

because she is waiting to sell it for a fair price and because she does not want to put anyone else

at risk with the car as she does not feel it is safe to sell. SJ Ex. 180 (Mar. 28, 2017 D. Bacon Dep.

at 21:6-12; 107:9-16; 114:25-115:4). When asked, “[w]ould you agree with me that if the recall

repair is designed to address the situation with the ignition switch that once it is done, that would

no longer be a safety concern of the vehicle?” Ms. Bacon responded, “I don’t know if that’s true

or not. I don’t know that.” Id. at 150:7-14.

         181.     The 2006 CTS had approximately 160,000 miles when Ms. Bacon purchased it, and

it had approximately 200,000 miles on it when she stopped driving it in 2016. (Id. at 23:2-4;

106:25-107:3 (PDF Pgs. 303; 315-316).)

         Plaintiffs’ Response:

         Undisputed.

         182.     Dawn Fuller owns a used 2008 Chevrolet Impala subject to Recall No. 14v355.

(5ACC ¶ 242; Ex. 18, 11/20/17 D. Fuller Dep. Tr. at 9:7-11(PDF Pg. 510).)

         Plaintiffs’ Response:

         Undisputed.

         183.     Ms. Fuller purchased her used 2008 Impala from Moritz Kia in Fort Worth, Texas

on December 17, 2011. (5ACC ¶ 242; Ex. 18, 11/20/17 D. Fuller Dep. Tr. at 30:9-18 (PDF Pg.

511).) At the time of purchase, the vehicle was still covered by the manufacturer’s warranty.

(5ACC ¶ 242; Ex. 18, 11/20/17 D. Fuller Dep. Tr. at 31:13-33:16 (PDF Pgs. 512-514).)

         Plaintiffs’ Response:



                                                  70
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 73 of 94



         Undisputed.

         184.     Ms. Fuller did not do any research on vehicles prior to her purchase, and she did

not rely on any New GM or Old GM advertisements. (Ex. 18, 11/20/17 D. Fuller Dep. Tr. at

85:25-86:8 (PDF Pgs. 524-525).)

         Plaintiffs’ Response:

         Undisputed.

         185.     Ms. Fuller has never experienced the Recall No. 14v355 recall condition. (Id. at

74:5-10 (PDF Pg. 523).) Ms. Fuller does not allege that her 2008 Impala experienced a moving

stall, a loss of power steering, a loss of power assist brakes, or a failure of the airbags to deploy.

(Id. at 56:4-25 (PDF Pg. 520).) Each of the “ignition switch-related events” alleged by Ms. Fuller

involved her having difficulty starting the car while it was turned off and in park. (Id. at 51:7-

52:17 (PDF Pgs. 518-519).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. Fuller’s testimony about her problems with the key and

ignition, but Plaintiffs dispute GM’s characterization of this testimony as not related to the recall.

Ms. Fuller has experienced 10 to 15 incidents that she described as: “I would put the key in the

ignition and try to turn it, but it wouldn’t turn. And the steering column felt locked up, and the

wheel wouldn’t turn. Each time I would take the key out and wait and try again. And eventually it

would turn.” SJ Ex. 184 (Nov. 20, 2017 D. Fuller Dep. at 33:11-23; 55:2-11). Ms. Fuller she is

not an expert and does not know whether her incidents with the key are related to the ignition

switch defect. Id. at 53:25-54:11; 57:18-58:1.

         186.     Ms. Fuller received the Recall No. 14v355 notice in mid-2014. (Id. at 50:5-8 (PDF

Pg. 517).) She claimed that the recall repair was conducted in early 2015, but her vehicle package



                                                 71
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 74 of 94



indicates that the repair was not conducted until September 17, 2016 (Id. at 50:23-51:2 (PDF pgs.

517-518); Ex. 48, Vehicle Package VIN 2G1WT58K681244605.)

         Plaintiffs’ Response:

         Undisputed.

         187.     Ms. Fuller still owns and continues to drive the 2008 Impala. (Id. at 43:2-5 (PDF

Pg. 516).) The vehicle had 79,630 miles on it when Ms. Fuller purchased it and approximately

175,000 miles on it as of September 2017. (Id. at 41:19-24; 43:17-19 (PDF Pgs. 515; 516).) At

no time did she discontinue driving the 2008 Impala due to issues allegedly related to Recall No.

14v355. (Ex. 18, 11/20/17 D. Fuller Dep. Tr. at 61:24-62:4 (PDF Pgs. 521-522).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Ms. Fuller still owns and drives the Impala, but Plaintiffs

dispute the mileage on the vehicle. Although Ms. Fuller testified the vehicle had 79,630 miles on

it when she purchased it, GM’s documents state the vehicle had 60,400 miles on it when the GM

dealership conducted the recall repair on September 17, 2016. SJ Ex. 189 (D. Fuller PFS Q 30 at

ELPLNTFF00016600); SJ Ex. 188 (GM-MDL2543-402676145).

         Plaintiffs do not dispute that Ms. Fuller continued to drive her vehicle despite the ignition

switch defect, but Plaintiffs dispute GM’s characterization of this testimony. Ms. Fuller purchased

the Impala after her previous car was totaled in an accident, and up until she bought the Impala

she was using a rental or relying on rides from others. SJ Ex. 184 (Nov. 20, 2017 D. Fuller Dep.

at 77:17-23; 78:12-17; 79:19-22). She purchased the Impala so she could get to work. Id. at 79:23-

80:12. Ms. Fuller also testified that this is the only vehicle she and her kids have to share. Id. at

93:15-94:4.




                                                  72
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 75 of 94



         188.     Michael Graciano owns a used 2007 Chevrolet Cobalt subject to Recall No.

14v047. (5ACC ¶ 243; Ex. 18, 5/1/17 M. Graciano Dep. Tr. at 11:7-10 (PDF Pg. 370).)

         Plaintiffs’ Response:

         Undisputed.

         189.     Mr. Graciano purchased his used 2007 Cobalt from Holt Chrysler Jeep Dodge in

Arlington, Texas on October 17, 2011. (5ACC ¶ 243; Ex. 18, 5/1/17 M. Graciano Dep. Tr. at

66:18-19 (PDF Pg. 383).)

         Plaintiffs’ Response:

         Undisputed.

         190.     Mr. Graciano did not review any advertising or marketing materials relating to the

2007 Cobalt. (Ex. 18, 5/1/17 M. Graciano Dep. Tr. at 133:22-134:1 (PDF Pg. 395).) Nor did he

do any research prior to visiting the dealership. (Id. at 67:10-12 (PDF Pg. 384).) Mr. Graciano

was told by a salesman that the 2007 Cobalt was “a good, safe, reliable vehicle for a teenager.”

(Id. at 64:19-23 (PDF Pg. 382).)

         Plaintiffs’ Response:

         Undisputed.

         191.     Mr. Graciano alleges that his then-fiancée’s daughter experienced numerous

incidents where she lost power steering and the brakes did not work in the 2007 Cobalt. (5ACC ¶

243; Ex. 18, 5/1/17 M. Graciano Dep. Tr. at 78:20-79:13 (PDF Pgs. 385-386).) He was not in the

vehicle during any of these alleged incidents, and he does not remember when they allegedly

occurred. (Ex. 18, 5/1/17 M. Graciano Dep. Tr. at 79:14-23 (PDF Pg. 386).) His then-fiancée’s

daughter does not recall details about any specific incident according to Mr. Graciano, other than




                                                  73
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 76 of 94



one in which she claims her brakes went out and she went through a stoplight. (Ex. 49, M.

Graciano PFS Q49, at 6; Ex. 18, 5/1/17 M. Graciano Dep. Tr. at 81:5-11 (PDF Pg. 387).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Davonne Vigil, Mr. Graciano’s former fiancé’s daughter,

experienced shutdowns while driving the vehicle and that Mr. Graciano was not present for these

events, but Plaintiffs dispute GM’s characterizations of these shutdowns as simply a loss of power

steering and brakes and that Davonne does not recall details about these incidents. Davonne’s

sworn declaration states that before the ignition switch recall she experienced five or six incidents

in which “the engine on the Cobalt stopped running and the power steering stopped working so

that it was almost impossible for me to turn the wheel.” SJ Ex. 193 (D. Vigil Decl. at ¶ 3). She

also testified that in each shutdown incident “the key in the ignition had turned into the off

position.” Id. at ¶ 4.

         192.     Mr. Graciano’s 2007 Cobalt has been repaired pursuant to Recall No. 14v047. (Ex.

18, 5/1/2017 M. Graciano Dep. Tr. at 106:21-107:15 (PDF Pgs. 390-391).) After the repair was

performed, Mr. Graciano’s stepdaughter regularly drove the 2007 Cobalt until she purchased a

new vehicle in April 2017. (Id. at 24:1-26:13 (PDF Pgs. 374-376).) As of May 2017, Mr. Graciano

still owned the 2007 Cobalt. (Ex. 18, 5/1/2017 M. Graciano Dep. Tr. at 25:18-26:4 (PDF Pgs. 375-

376).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Graciano’s testimony about the recall repair and the vehicle’s

usage, but Plaintiffs note that Mr. Graciano testified the vehicle was parked and not in use from

March 2014 to August 2014 while the vehicle awaited the recall repair. SJ Ex. 190 (May 1, 2017




                                                 74
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 77 of 94



M. Graciano Dep. at 104:21-25; 105:13-106:24); SJ Ex. 193 (G. Vigil Decl. at ¶ 5); SJ Ex. 194

(M. Graciano PFS Q 425 at ELPLNTFF00000511).

         193.     The 2007 Cobalt had 43,991 miles on it at the time of purchase, and had 101,854

miles on it as of December 2016. (Ex. 49, M. Graciano PFS Q30, at 3; Q37 at 4).

         Plaintiffs’ Response:

         Undisputed.

         194.     Mr. Graciano has taken technical course work on automotive maintenance and has

been working on cars since he was approximately sixteen years old (Ex. 18, 5/1/17 M. Graciano

Dep. Tr. at 16:15-18:3 (PDF Pg. 371).) He believes he can work on “[a]nything from brakes to

power steering pump, alternatives to serpentine valve, heater core, radiator, head gasket” and do

just about anything that an automotive mechanic can other than fixing transmissions. (Id. at 18:14-

22 (PDF Pg. 373).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Graciano’s testimony, but Plaintiffs dispute GM’s

characterization of Mr. Graciano’s experience and the suggestions that Mr. Graciano was a GM

vehicle expert or technician or that Mr. Graciano could have possibly uncovered the ignition switch

defect before GM finally disclosed it publically in 2014. With regard to the automotive course he

took, Mr. Graciano testified, “I took little technical – it’s kind of like at a community college. You

just kind of volunteer to go but that’s about it,” and it included “[j]ust basic brakes, oil changes. I

mean, just the basic, nothing too technical.” SJ Ex. 190 (May 1, 2017 M. Graciano Dep. at 16:15-

17:2). In discussing the shutdown events his stepdaughter experienced in the Cobalt, Graciano

testified, “[Davonne] just -- she just told me that the car would cut out on her. It would start right

back up but she’d have to cycle the key for the actual car to start. And she didn’t know why. I



                                                  75
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 78 of 94



didn’t know why either. I never seen that happen before.” Id. at 85:22-86:6. He also testified,

“Davonne called me on one occasion. I just don’t remember when, asking me what’s going on

with the car because she knows I know a little bit about cars. And I told her I don’t know. Does it

start up again? And she was like it starts right back up again. So, I said, ‘well, I don't know.’” Id.

at 86:16-24. Mr. Graciano told his fiancé to have Davonne get the vehicle looked at, but “the

mechanic couldn’t find out what the issue was.” Id. at 88:1-9; SJ Ex. 193 (G. Vigil Decl. at ¶ 4).

         195.     Mr. Graciano owned several vehicles before buying his 2007 Cobalt, including a

MY 05 Jeep Cherokee, a MY 62 Chevy Impala Super Sport, a MY 07 Ford Expedition, a Mazda

MX-6, and “a couple Chevy trucks.” (Id. at 52:11-54:16, 57:18-58:7 (PDF Pgs. 377-379; 380-

381).)

         Plaintiffs’ Response:

         Undisputed.

         196.     Prior to purchasing the 2007 Cobalt, Mr. Graciano understood that vehicles could

be recalled for defects, and that this was not a rare occurrence. (Id. at 110:24-111:13 (PDF Pgs.

392-393).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Mr. Graciano’s testimony about recalls, but dispute GM’s

characterization of it. Before this Cobalt, Mr. Graciano had never experienced one of his cars being

recalled or having to take a car in for a recall repair while he owned it. SJ Ex. 190 (May 1, 2017

M. Graciano Dep. at 110:10-23). When asked his understanding of why vehicles might be recalled,

he testified, “just -- simple stuff, I would guess. I mean I have never had a vehicle that I had to

take in for a recall. So I didn’t just really think about it. Especially something that -- that dangerous.

Because that’s a pretty good recall.” Id. at 111:3-10.



                                                   76
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 79 of 94



         197.     Lisa McClellan owned a used 2005 Malibu Max subject to Recall No. 14v153.

(5ACC ¶ 247; Ex. 18, 5/4/17 L. McClellan Dep. Tr. at 8:4-14 (PDF Pg. 399).)

         Plaintiffs’ Response:

         Undisputed.

         198.     Ms. McClellan’s vehicle was not subject to Recall No. 14v400 or any other recall

involving inadvertent key rotation. (Ex. 50, L. McClellan Vehicle Package, GM-MDL2543-

107510230 at 34).)

         Plaintiffs’ Response:

         Undisputed.

         199.     Ms. McClellan purchased the used 2005 Malibu Maxx from La Fiesta Auto Sales

in Houston, Texas on November 22, 2010. (5ACC ¶ 247; Ex. 18, 5/4/17 L. McClellan Dep. Tr. at

27:12-17 (PDF Pg. 401).)

         Plaintiffs’ Response:

         Undisputed.

         200.     She claims she purchased the 2005 Malibu Maxx because she wanted something

reliable and affordable, she liked the mileage and the way it looked, liked Chevrolets in general,

and wanted an American vehicle. (5ACC ¶ 247; Ex. 18, 5/4/17 L. McClellan Dep. Tr. at 40:14-

19; 29:7-10; 44:14-24 (PDF Pgs. 404; 403; 407).)

         Plaintiffs’ Response:

         Undisputed.

         201.     Ms. McClellan did not see any advertisements, brochures, magazines or websites

for the 2005 Malibu Maxx prior to her purchase. (Ex. 18, 5/4/17 L. McClellan Dep. Tr. at 47:3-5;

41:20-42:3 (PDF Pgs. 408; 405-406).)



                                                 77
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 80 of 94



         Plaintiffs’ Response:

         Undisputed.

         202.     Ms. McClellan alleges that the vehicle shut off on multiple occasions while she was

driving it. (5ACC ¶ 247; Ex. 18, 5/4/17 L. McClellan Dep. Tr. at 16:13-14; 66:6-14 (PDF Pgs.

400; 410).) She does not know the position of the ignition for any of those occasions. (Ex. 18,

5/4/17 L. McClellan Dep. Tr. at 112:11-13 (PDF Pg. 412).) Outside of those occasions, she did

not have any issues with the vehicle’s power steering. (Id. at 142:18-22; 152:23-153:1 (PDF Pgs.

413; 414-415).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute Ms. McClellan’s testimony, but Plaintiffs dispute GM’s

characterization of this testimony or the suggestion that the power steering did not go out. After

inspecting her vehicle, a local mechanic shop told her “there might be something wrong with the

steering and something else on the column and that would be too expensive for [her] to repair.”

SJ Ex. 197 (L. McClellan PFS Q 49 at ELPLNTFF00016770). In the first incident she described,

Ms. McClellan was taking a left turn and testified, “When it -- when it stalled, I tried to steer it. It

wasn’t moving,” “I remember I didn’t have brakes or steering, so I was just at the mercy of the car

until it came to a stop,” and “I couldn’t turn it so it was just going where it was going.” SJ Ex.

196 (May 4, 2017 L. McClellan Dep. at 69:7-10; 70:7-9; 73:20-74:6). In the second incident, she

testifies that the car stalled she was completing a left turn and when she attempted to steer the car

it did not work. Id. at 82:3-10; 85:21-86:1. In the third incident, Ms. McClellan testified she was

making a left turn again, and the steering did not respond. Id. at 94:4-11; 95:14-18. Ms. McClellan

testified that these incidents were “always when I was turning left or right, but nine times out of

ten, it was a left turn.” Id. at 109:12-25.



                                                  78
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 81 of 94



         203.     Ms. McClellan returned her vehicle to the dealership in April 2012, before the 2014

recalls were announced. (Ex. 18, 5/4/17 L. McClellan Dep. Tr. at 106:3-22 (PDF Pg. 411).) She

testified that after she returned the vehicle to the dealership, the approximately $2,000 she still

owed on the vehicle was forgiven. (Id. at 52:2-20 (PDF Pg. 409).)

         Plaintiffs’ Response:

         Plaintiffs do not dispute that Ms. McClellan returned the vehicle, but Plaintiffs dispute

GM’s contention about the amount owed and that it was forgiven. In April 2012, Ms. McClellan

voluntarily surrendered the vehicle back to the dealer because of all the problems with the car. SJ

Ex. 196 (May 4, 2017 L. McClellan Dep. at 29:5-6; 50:14-51:11; 106:8-10). Ms. McClellan still

owed about $2,000 left on the vehicle when she returned it and she did not pay this balance. Id. at

51:21-52:8. She testified that the document she signed when she relinquished the vehicle did not

forgive the $2,000 balance owed. Id. at 53:1-3. Ms. McClellan’s credit report reflected more than

just the $2,000 loan balance when she returned the vehicle because by then she had incurred fees

for nonpayment of the remaining $2,000. Id. at 51:21-52:8; 158:20-159:25.

         204.     Ms. McClellan admitted that the defect did not cause her to lose any income. (Id.

at 164:23-165:2 (PDF Pgs. 421-422).) McClellan also claimed that after she returned the car to

the dealership, an amount of $4,716 was left owing on her credit report, but at deposition she

admitted that “I’m not even sure where I got the $4,716,” that she did not know where the number

came from, and that she did not have a credit report listing that any debt was owed to the dealership.

(Id. at 159:9-160:25 (PDF Pgs. 418-419).) Similarly, McClellan alleged that she spent $1,500 at

different shops to correct problems with the vehicle and $200 in rental charges, but admitted she

does not have any receipts or documentation to prove these alleged amounts. (Id. at 163:8-24

(PDF Pg. 420).)



                                                  79
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 82 of 94



         Plaintiffs’ Response:

         Disputed. Ms. McClellan testified that she believed she still owed about $2,000 left on the

vehicle when she returned it and she did not pay this balance. SJ Ex. 196 (May 4, 2017 L.

McClellan Dep. at 51:21-52:8). But Ms. McClellan testified that her credit report reflected more

than just the $2,000 loan balance when she returned the vehicle because by then she had incurred

fees for nonpayment of the remaining $2,000. Id. at 51:21-52:8; 158:20-159:25.

         Plaintiffs do not dispute Ms. McClellan’s testimony that she does not have receipts for the

rental car and vehicle troubleshooting repairs, but Plaintiffs dispute GM’s suggestion that this

implies she never had such documentation. Ms. McClellan has moved twice since she owned the

vehicle and during that time she got rid of documents related to the car because she no longer

owned it. Id. at 53:20-54:1; 115:19-25.

         205.     Ms. McClellan’s 2005 Malibu Maxx had approximately 60,000 to 70,000 miles on

it at the time of purchase and Ms. McClellan believes she put less than 10,000 additional miles on

it. (Id. at 28:22-24; 29:2-6 (PDF Pgs. 402-403).)

         Plaintiffs’ Response:

         Undisputed.

         F.       Texas Plaintiffs With Claims for Fraudulent Concealment of Right to File
                  Bankruptcy Claims.

         206.     Shenyesa Henry owned a 2004 Saturn Ion subject to Recall Nos. 14v047 and

14v153. (5ACC ¶ 244; Ex. 18, 3/27/2017 S. Henry Dep. Tr. at 9:16-23 (PDF Pg. 255).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Henry’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.




                                                 80
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 83 of 94



         207.     Ms. Henry purchased the 2004 Ion from Saturn of Plano in Plano, Texas in 2003.

(5ACC ¶ 244; Ex. 18, 3/27/17 S. Henry Dep. Tr. at 28:18-29:3 (PDF Pgs. 256-257).) She received

a warranty with the vehicle. (Ex. 18, 3/27/2017 S. Henry Dep. Tr. at 43:17-19 (PDF Pg. 258).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Henry’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         208.     Ms. Henry alleges that the 2004 Ion’s key got stuck in the ignition on two occasions.

(Id. at 75:12-19 (PDF Pg. 261).) She also alleges that on one occasion, the 2004 Ion’s steering

and brakes locked up and she had to pull over to the side of the road. (Id. at 82:14-84:13 (PDF

Pgs. 264-266).) She is not aware of any incidents of inadvertent key rotation in the 2004 Ion. (Id.

at 77:24-78:6 (PDF Pgs. 262-263).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Henry’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         209.     She donated the vehicle to the Purple Heart Foundation in 2016 and believes it had

over 100,000 miles on it at that time. (Id. at 51:2-8; 53:8-13 (PDF Pgs. 259; 260).) She did not

have the recall repair conducted on the vehicle prior to the donation because she had already

purchased a new vehicle when the recall was issued. (Id. at 102:1-22 (PDF Pg. 267).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Henry’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         210.     Lisa Simmons owns a 2007 Saturn Ion that is subject to Recall Nos. 14v047 and

14v153. (5ACC ¶ 248; Ex. 18, 6/21/17 L. Simmons Dep. Tr. at 7:7-14 (PDF Pg. 471).)



                                                   81
010440-11 1197516 V1
         Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 84 of 94



         Plaintiffs’ Response:

         Plaintiffs concede Ms. Simmon’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         211.     Ms. Simmons purchased the 2007 Ion from a Saturn dealership in Amarillo, Texas

in 2007. (5ACC ¶ 248; Ex. 18, 6/21/17 L. Simmons Dep. Tr. at 49:5-18 (PDF Pg. 473).) She

received a warranty with the vehicle. (Ex. 18, 6/21/17 L. Simmons Dep. Tr. at 85:17-19 (PDF Pg.

481).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Simmon’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         212.     Ms. Simmons did not review any Old GM advertisements or brochures that led her

to buy the vehicle. (Id. at 85:8-11 (PDF Pg. 481).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Simmon’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         213.     Ms. Simmons does not claim to have experienced an ignition switch related event

in the 2007 Ion, nor is she aware of an incident in which the ignition switch rotated from the run

position to another position. (Id. at 63:12-15; 37:13-18 (PDF Pgs. 479; 472).) She alleges that on

occasion, the engine in the vehicle has died and she has had to wait on the side of the road, but no

one has ever connected that experience to the ignition switch defect. (Id. at 50:19-53:17 (PDF

Pgs. 474-477).)

         Plaintiffs’ Response:




                                                 82
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 85 of 94



         Plaintiffs concede Ms. Simmon’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         214.     Ms. Simmons had the ignition switch repair performed on the vehicle on September

23, 2014. (Id. at 62:14-19 (PDF Pg. 478).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Simmon’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         215.     The 2007 Ion had 98,880 miles on it at the time the recall repair was performed (Id.

at 62:14-63:1 (PDF Pg. 478-479)) and more than 124,000 miles on it as of June 2017. (Id. at

92:21-24 (PDF Pg. 482).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Simmon’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         216.     Ms. Simmons indicated in her plaintiff fact sheet that her damages include “loss of

time for repair,” but admitted at her deposition that those were not her words, and she did not

otherwise reference those damages. (Id. at 64:8-20 (PDF Pg. 480).)

         Plaintiffs’ Response:

         Plaintiffs concede Ms. Simmon’s claim for fraudulent concealment of the right to bring a

bankruptcy claim has effectively been dismissed, and therefore do not dispute these facts.

         G.       Dismissed Texas Plaintiffs.

         217.     Keisha Hunter is a Texas plaintiff who alleged claims for violations of the Texas

Deceptive Trade Practices Consumer Protection Act (and a successor liability claim for same),

fraud by concealment (and a successor liability claim for same), breach of the implied warranty of

merchantability (and a successor liability claim for same), fraud by concealment of the right to file

                                                   83
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 86 of 94



a claim against Old GM in bankruptcy, and unjust enrichment. (5ACC pp. xxviii-xxix.) Pursuant

to the Court’s June 30, 2017 Order, each of these claims was dismissed as to Ms. Hunter. (6/30/17

Opinion and Order, Docket No. 4175 at 110.)

         Plaintiffs’ Response:

         Undisputed.

         218.     Tajah Liddy was dismissed with prejudice for failure to comply with the Court’s

orders on April 13, 2018. (4/13/18 Order of Dismissal, Docket No. 5377.)

         Plaintiffs’ Response:

         Undisputed.

         219.     Malinda Stafford had her claims dismissed by the Court and was included in the

Fifth Amended Complaint for the express and sole purpose of preserving her claims on appeal.

(5ACC, at p. 180 n.31.) Her claims have since been dismissed, again, pursuant to the Court’s April

25, 2018 Opinion and Order regarding New GM’s Motion for Partial Reconsideration of the

Court’s December 19, 2017 Order and Opinion on Successor Liability. (Docket No. 5410.)

         Plaintiffs’ Response:

         Undisputed.

III.     WARRANTY INFORMATION FOR THE ACTIVE PLAINTIFFS.

         220.     The warranty booklet for each vehicle owned by an active plaintiff contains the

following language, with the emphasis in the original:

         GM does not authorize any person to create for it any other obligation or liability in
         connection with these vehicles. Any implied warranty of merchantability or fitness for
         a particular purpose applicable to this vehicle is limited in duration to the duration
         of this written warranty. Performance of repairs and needed adjustments is the
         exclusive remedy under this written warranty or any implied warranty. GM shall
         not be liable for incidental or consequential damages, such as, but not limited to, lost
         wages or vehicle rental expenses, resulting from breach of this written warranty or
         any implied warranty.


                                                 84
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 87 of 94



        2005 Buick Lacrosse: Ex. 51, Warranty Booklet at p. 8, GM-MDL2543-300613864

        2006 Cadillac CTS: Ex. 52, Warranty Booklet at p. 8, GM-MDL2543-300543614

        2010 Chevrolet Camaro: Ex. 53, Warranty Booklet at p. 10, GM-MDL2543-300141868

        2011 Chevrolet Camaro: Ex. 54, Warranty Booklet at p. 13, GM-MDL2543-300549749

        2007 Chevrolet Cobalt: Ex. 55, Warranty Booklet at p. 11, GM-MDL2543-300142170

        2010 Chevrolet Cobalt: Ex. 53, Warranty Booklet at p. 10, GM-MDL2543-300141868

        2009 Chevrolet HHR: Ex. 56, Warranty Booklet at p. 10, GM-MDL2543-300612991

        2011 Chevrolet HHR: Ex. 54, Warranty Booklet at p. 13, GM-MDL2543-300549749

        2004 Chevrolet Impala: Ex. 57, Warranty Booklet at p. 8, GM-MDL2543-300258103

        2008 Chevrolet Impala: Ex. 58, Warranty Booklet at p. 9, GM-MDL2543-301318601

        2010 Chevrolet Impala: Ex. 53, Warranty Booklet at p. 10, GM-MDL2543-300141868

        2005 Chevrolet Malibu Max: Ex. 59, Warranty Booklet at p. 8, GM-MDL2543-000207476

        2012 Chevrolet Traverse: Ex. 60, Warranty Booklet at p. 12, GM-MDL2543-303865046

        2010 GMC Acadia: Ex. 61, Warranty Booklet at p. 9, GM-MDL2543-302767746

        2000 Oldsmobile Alero: Ex. 62, Warranty Booklet at p. 10, GM-MDL2543-300645456-
         57

        2008 Pontiac G5: Ex. 63, Warranty Booklet at p. 9, GM-MDL2543-301460325

        2006 Saturn Ion: Ex. 64, Warranty Booklet at p. 8, GM-MDL2543-401995461

         Plaintiffs’ Response:

         Plaintiffs do not dispute that the warranty booklets for the vehicles listed above contain the

language quoted by GM. But GM’s quote leaves out the language immediately preceding and

following the quote, “This warranty gives you specific legal rights and you may also have other

rights which vary from state to state,” and “Some states do not allow limitations on how long an

implied warranty will last or the exclusion or limitation of incidental or consequential damages,

so the above limitations or exclusions may not apply to you.” (Cites are same as GM’s, above.)

                                                  85
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 88 of 94



         221.     With the exception of the 2006 Cadillac CTS, the warranty booklet for each vehicle

owned by an active plaintiff provides a “Bumper-to-Bumper” “New Vehicle Limited

Warranty” where “Coverage is for the first 3 years or 36,000 miles, whichever comes first.”

        2005 Buick Lacrosse: Ex. 51, Warranty Booklet at p. 2, GM-MDL2543-300613858

        2010 Chevrolet Camaro: Ex. 53, Warranty Booklet at p. 2, GM-MDL2543-300141860

        2011 Chevrolet Camaro: Ex. 54, Warranty Booklet at p. 2, GM-MDL2543-300549738

        2007 Chevrolet Cobalt: Ex. 55, Warranty Booklet at p. 3, GM-MDL2543-300142162

        2010 Chevrolet Cobalt: Ex. 53, Warranty Booklet at p. 2, GM-MDL2543-300141860

        2009 Chevrolet HHR: Ex. 56, Warranty Booklet at p. 2, GM-MDL2543-300612983

        2011 Chevrolet HHR: Ex. 54, Warranty Booklet at p. 2, GM-MDL2543-300549738

        2004 Chevrolet Impala: Ex. 57, Warranty Booklet at p. 2, GM-MDL2543-300258097

        2008 Chevrolet Impala: Ex. 58, Warranty Booklet at p. 2, GM-MDL2543-301318594

        2010 Chevrolet Impala: Ex. 53, Warranty Booklet at p. 2; GM-MDL2543-300141860

        2005 Chevrolet Malibu Max: Ex. 59, Warranty Booklet at p. 2, GM-MDL2543-000207470

        2012 Chevrolet Traverse: Ex. 60, Warranty Booklet at p. 2, GM-MDL2543-303865036

        2010 GMC Acadia: Ex. 61, Warranty Booklet at p. 2, GM-MDL2543-302767739

        2000 Oldsmobile Alero: Ex. 62, Warranty Booklet at p. 6, GM-MDL2543-300645451

        2008 Pontiac G5: Ex. 63, Warranty Booklet at p. 2, GM-MDL2543-301460318

        2006 Saturn Ion: Ex. 64, Warranty Booklet at p. 2, GM-MDL2543-401995455

         Plaintiffs’ Response:

         Plaintiffs do not dispute that the warranty booklets for the vehicles listed above provide the

“Bumper-to-Bumper” coverage described. But the warranty booklets for the vehicles listed above,

with the exception of the 2005 Buick Lacrosse (Michelle Thomas’s vehicle), 2004 Chevrolet

Impala (Gareebah Al-ghamdi’s vehicle), 2000 Oldsmobile Alero (Deloris Hamilton’s vehicle),


                                                  86
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 89 of 94



2006 Saturn Ion (Patrice Witherspoon’s vehicle), and 2005 Chevrolet Malibu Max (Lisa

McClellan’s vehicle), also provide a “Powertrain” warranty that covers “the first 5 years or

100,000 miles, whichever comes first.” (Cites are same as what GM provides above.)

         222.     The warranty booklet for the 2006 Cadillac CTS provides a “Bumper-to-Bumper”

“New Vehicle Limited Warranty” where “Coverage is for the first 4 years or 50,000 miles,

whichever comes first.” (Ex. 52, Warranty Booklet at p. 2, GM-MDL2543-300543608.)

         Plaintiffs’ Response:

         Undisputed.

         223.     The warranty booklets define what is included in powertrain coverage. The

powertrain coverage includes various parts of the engine, transmission, transaxle, transfer case,

and drive systems (subject to various exclusions), but does not include the ignition system. (E.g.,

Ex. 55, 2007 Chevrolet Cobalt Warranty Booklet at p. 6, GM-MDL2543-300142165; Ex. 63, 2008

Pontiac G5 Warranty Booklet at p. 5, GM-MDL2543-301460321; Ex. 60, 2012 Chevrolet

Traverse Warranty Booklet at p. 4-5, GM-MDL2543-303865038-39.)

         Plaintiffs’ Response:

         Undisputed.

IV.      PLAINTIFFS’ PUTATIVE EXPERT DID NOT DETERMINE “LOST TIME”
         DAMAGES FOR ANY INDIVIDUAL PLAINTIFF.

         224.     Counsel for Plaintiffs requested that putative expert Ernest Manuel develop a

method for estimating “the monetary value of time lost by Class members who obtained recall

repairs.” (Ex. 65, 4/4/18 E. Manuel Rpt. ¶ 31.)

         Plaintiffs’ Response:

         Undisputed that this was included in the scope of Dr. Manuel’s work.




                                                  87
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 90 of 94



         225.     In reaching his opinions, Manuel did not review any other expert report authored

in this case, did not review any named plaintiff’s deposition testimony, and did not review any

named plaintiff’s Plaintiff Fact Sheet. (Ex. 66, 3/22/18 E. Manuel Dep. Tr. at 121:23-122:3,

122:23-123:4 (PDF Pgs. 38-39; 40).)

         Plaintiffs’ Response:

         Undisputed that Dr. Manuel did not review those materials, but Plaintiffs dispute the

implication that Dr. Manuel did not use plaintiff-specific information. Dr. Manuel had data repair

data for all potential class members, and he analyzed all of that data. Named plaintiffs, to the

extent they took their cars in for repairs, were part of Dr. Manuel’s class-wide analysis of time

spent obtaining repairs.

V.       PLAINTIFFS’ PUTATIVE EXPERT ADMITS THAT STALLS CAN HAPPEN
         FOR A VARIETY OF REASONS.

         226.     Plaintiffs’ putative expert Glen Stevick is not aware of the names of the named

plaintiffs, has not met with or interviewed any of the named plaintiffs, has not studied the vehicles

or vehicle history for any of the named plaintiffs, and admits he “know[s] nothing of the named

plaintiffs.” (Ex. 66, 7/11/2018 G. Stevick Dep. Tr. at 213:10-214:15 (PDF Pgs. 63-64); see also

Ex. 66, 1/8/2018 G. Stevick Dep. Tr. at 116:11-23; 135:9-14; 136:9-19; 137:3-24; 166:8-18 (PDF

Pgs. 27; 28; 29; 30; 32).) Stevick also concedes that “moving stalls are something that can happen

in all vehicles,” and that moving stalls can occur in a vehicle for a “variety of reasons,” such as

“running out of gas,” “[b]ad spark plugs,” a “[b]ad ignition cable,” or a “[c]logged EGR valve.”

(Ex. 14, 9/28/15 G. Stevick Dep. Tr. at 165:4-166:16 (PDF Pgs. 2-3)).

         Plaintiffs’ Response:

         Disputed. Plaintiffs do not dispute the accuracy of the quotes. Plaintiffs object to the

relevancy of other reasons why a vehicle would stall in addition to stalls caused by the ignition


                                                 88
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 91 of 94



switch defects. And GM fails to include additional context that Dr. Stevick provided in answering

the line of inquiry. He explained that, in those examples, the driver receives some sort of warning,

unlike when bumping the ignition, in which case the vehicle shuts down without warning and

“surprises people.” GM Ex. 66 at 166:4-25.

VI.      DEALERS ARE NOT NEW GM’S AGENTS.

         227.     Pursuant to the Dealer Sales and Service Agreement (“DSSA”) between New GM

and its independent, authorized dealers (“Dealers”), such Dealers are not the agents or legal

representatives of New GM and those Dealers are not authorized to make any representations on

behalf of New GM. (Ex. 67, 7/14/18 J. Lines Decl. ¶ 3.)

         Plaintiffs’ Response:

         Undisputed that the paragraph accurately summarizes the Lines Declaration. However, the

DSSA does not state that the dealers” are not the agents of New GM agents or legal representatives

of New GM and those Dealers are not authorized to make any representations on behalf of New

GM.” Rather, the DSSA states that the DSSA “does not make” the dealers agents or legal

representatives of New GM. Moreover, the question of whether dealers are agents of New GM

for any or all purposes is a question of state law, and not a “Fact” that requires a response. Nor is

it a proper subject for expert testimony, and, even if it were, Mr. Lines has not been qualified as

an expert in agency law in the bellwether states.

         228.     The DSSA expressly states that the Dealers are not the agents of New GM. Article

17.1 of the DSSA provides: “This Agreement does not make either party the agent or legal

representative of the other for any purpose, nor does it grant either party authority to assume or

create any obligation on behalf of or in the name of the others.” (Ex. 67, 7/14/18J. Lines Decl. ¶

4 & Ex. A.)

         Plaintiffs’ Response:

                                                 89
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 92 of 94



         Disputed that the quoted paragraph of the DSSA “expressly states that the Dealers are not

the agents of New GM.” Rather, the DSSA states that the DSSA “does not make” the dealers

agents of New GM. Undisputed that the paragraph accurately quotes the DSSA. But, the question

of whether dealers are agents of New GM for any or all purposes is a question of state law, and

not a “Fact” that requires a response. Nor is it a proper subject for expert testimony, and, even if

it were, Mr. Lines has not been qualified as an expert in agency law in the bellwether states.

         229.     All versions of the DSSA executed between New GM and the Dealers, from July

10, 2009 and continuing forward throughout New GM's existence, have contained the language in

the current DSSA Article 17.1 expressly stating that the Dealers are not agents of New GM. (Ex.

67, 7/14/18 J. Lines Decl. ¶ 5.)

         Plaintiffs’ Response:

         Undisputed that the paragraph accurately summarizes the Lines Declaration. Disputed that

the DSSA “expressly state[s] that the Dealers are not the agents of New GM.” Rather, the DSSA

states that the DSSA “does not make” the dealers agents of New GM. Further, the question of

whether dealers are agents of New GM for any or all purposes is a question of state law, and not a

“Fact” that requires a response. Nor is it a proper subject for expert testimony, and, even if it were,

Mr. Lines has not been qualified as an expert in agency law in the bellwether states




                                                  90
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 93 of 94



DATED: October 7, 2019            HAGENS BERMAN SOBOL SHAPIRO LLP



                                  By:        /s/ Steve W. Berman
                                       Steve W. Berman
                                  steve@hbsslaw.com
                                  Sean R. Matt
                                  sean@hbsslaw.com
                                  Andrew M. Volk
                                  andrew@hbsslaw.com
                                  1918 Second Avenue, Suite 2000
                                  Seattle, WA 98101
                                  Telephone: (206) 623-7292
                                  Facsimile: (206) 623-0594

DATED: October 7, 2019            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

                                  By:        /s/ Elizabeth J. Cabraser
                                      Elizabeth J. Cabraser
                                  ecabraser@lchb.com
                                  Rachel Geman
                                  rgeman@lchb.com
                                  275 Battery St., 29th Floor
                                  San Francisco, CA 94111
                                  Telephone: (415) 956-1000
                                  Facsimile: (415) 956-1008

                                  Co-Lead Counsel with Primary Focus on Economic
                                  Loss Cases




                                        91
010440-11 1197516 V1
        Case 1:14-md-02543-JMF Document 7248 Filed 10/07/19 Page 94 of 94



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document was served upon the attorney of

record for each other party through the Court’s electronic filing service on October 7, 2019,

which will send notification of such filing to the e-mail addresses registered.

                                                             /s/ Steve W. Berman
                                                             Steve W. Berman




                                                 92
010440-11 1197516 V1
